Exhibit 10.2

 

 

 

 

LICENSE AGREEMENT

 

BY AND BETWEEN

 

CLEARSIDE BIOMEDICAL, INC.

 

AND

 

ARCTIC VISION (HONG KONG) LIMITED

 

 

 

 

 

 

 

 

 

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. DEFINITIONS

1

Article II. LICENSES

12

Article III. GOVERNANCE

16

Article IV. DEVELOPMENT

20

Article V. REGULATORY

20

Article VI. COMMERCIALIZATION

21

Article VII. MANUFACTURE AND SUPPLY

23

Article VIII. PAYMENTS

26

Article IX. INTELLECTUAL PROPERTY

31

Article X. ADVERSE DRUG EVENTS AND REPORTS

35

Article XI. REPRESENTATIONS, WARRANTIES, AND COVENANTS

35

Article XII. CONFIDENTIALITY

39

Article XIII. INDEMNIFICATION

42

Article XIV. TERM AND TERMINATION

43

Article XV. DISPUTE RESOLUTION; GOVERNING LAW

46

Article XVI. ASSIGNMENT AND ACQUISITIONS

48

Article XVII. MISCELLANEOUS

48

Exhibit A  Licensed Patents

Exhibit B  Technology Sharing

Schedule 1.11  Clearside Device

Schedule 1.25  Development Plan

 

 

i

 

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of March
10, 2020 (“Effective Date”) between Clearside Biomedical, Inc., with a principal
place of business at 900 North Point Parkway, Suite 200, Alpharetta, Georgia
30005 United States of America (“Clearside”), and Arctic Vision (Hong Kong)
Limited, with a principal place of business at 23/F Nan Fung Tower 88 Connaught
Road C & 173 Des Voeux Road C Central HK (“Arctic Vision”), and solely with
respect to Section 17.11 (Guaranty), Arctic Vision (Cayman) Limited with a
principal place of business at Cricket Square, Hutchins Drive, P.O. Box 2681,
Grand Cayman KY1-1111 Cayman Islands (“Arctic Vision Parent”).

Clearside and Arctic Vision may be referred to herein individually as a “Party”
and collectively as the “Parties”.

RECITALS

WHEREAS, Clearside is the owner of, or otherwise controls, the Clearside
Technology in the Territory (each as defined below);

WHEREAS, Arctic Vision is interested in obtaining an exclusive license to
Develop and Commercialize the Licensed Products in the Territory (each as
defined below); and

WHEREAS, the Parties desire for Clearside to grant such license to Arctic Vision
to Develop, Manufacture and Commercialize the Licensed Products in the
Territory, all under the terms and conditions as set forth in this Agreement.

NOW THEREFORE, the Parties agree as follows:

Article I.

DEFINITIONS

Section 1.01“Accounting Standards” means the then-current U.S. Generally
Accepted Accounting Principles, as consistently applied.

Section 1.02“Affiliate” means, with respect to an entity, any corporation or
other business entity controlled by, controlling, or under common control with
such entity, with “control” meaning (a) direct or indirect beneficial ownership
of at least fifty percent (50%) of the voting stock of, or at least a fifty
percent (50%) interest in the income of, the applicable entity (or such lesser
percentage that is the maximum allowed to be owned by a foreign entity in a
particular jurisdiction and is sufficient to grant the holder of such voting
stock or interest the power to direct the management and policies of such
entity) or (b) possession, directly or indirectly, of the power to direct the
management and policies of an entity, whether through ownership of voting
securities, by contract relating to voting rights or corporate governance or
otherwise.

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.03“Arctic Vision Entity” means, as applicable, (a) Arctic Vision, (b)
any of Arctic Vision’s Affiliates or (c) any direct sublicensee of Arctic Vision
or any of Arctic Vision’s Affiliates with respect to any Licensed
Product.  Arctic Vision shall be responsible for the breach of this Agreement by
any Arctic Vision Entity.

Section 1.04“Arctic Vision Know-How” means all Know-How that is both (a)
Controlled as of the Effective Date or during the Term by Arctic Vision and (b)
[***] for the Development, Manufacture or Commercialization of any Licensed
Product.

Section 1.05“Arctic Vision Patent Rights” means all Patent Rights that both (a)
are Controlled as of the Effective Date or during the Term by Arctic Vision and
(b) Cover any Licensed Product or their respective Development, Manufacture or
Commercialization.

Section 1.06“Arctic Vision Regulatory Documents” means Regulatory Documents
Controlled by Arctic Vision at any time during the Term that relate to a
Licensed Product in the Territory.

Section 1.07“Arctic Vision Technology” means Arctic Vision Know-How and Arctic
Vision Patent Rights.

Section 1.08“Aura Agreement” means that certain License Agreement between
Clearside and Aura Biosciences, Inc., dated July 3, 2019.

Section 1.09“Business Day” means a day other than (a) a Saturday or a Sunday or
(b) a day on which banking institutions in New York City, USA, or in Beijing,
China, are authorized or required by Law to remain closed.

Section 1.10“Clearside Drug Product” means Clearside’s proprietary formulation
of triamcinolone acetonide suprachoroidal injectable suspension.

Section 1.11“Clearside Device” means Clearside’s proprietary micro-injection
device as used with XIPERE as set forth in Schedule 1.11 [***], Clearside Device
shall [***].

Section 1.12“Clearside Entity” means, as applicable, (a) Clearside or (b) any of
Clearside’s Affiliates.  Clearside shall be responsible for the breach of this
Agreement by any Clearside Entity.

Section 1.13“Clearside Know-How” means all Know-How that is both (a) Controlled
as of the Effective Date or during the Term by Clearside and (b) [***] for the
Development, Manufacture or Commercialization of any Licensed Product in the
Field in the Territory.

Section 1.14“Clearside Patent Rights” means all Patent Rights that both (a) are
Controlled as of the Effective Date or during the Term by Clearside in the
Territory and (b) Cover any Licensed Product, or its Development, Manufacture or
Commercialization, in the Field in the Territory.

2

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.15“Clearside Regulatory Documents” means Regulatory Documents
Controlled by Clearside as of the Effective Date or at any time during the Term
that relate to a Licensed Product.

Section 1.16“Clearside Technology” means Clearside Know-How and Clearside Patent
Rights.

Section 1.17“CMO” means a contract manufacturing organization.

Section 1.18“Commercialization” or “Commercialize” means, with respect to a
pharmaceutical product, any and all activities directed to the marketing,
promotion, importation, distribution, pricing, Reimbursement Approval, offering
for sale, or sale of such pharmaceutical product, and interacting with
Regulatory Authorities regarding the foregoing.  Commercialization shall exclude
Development and Manufacturing.

Section 1.19“Commercially Reasonable Efforts” means [***].

Section 1.20“Confidential Information” means, subject to Section 12.02(a)-(d),
Know-How and any technical, scientific, trade, research, manufacturing,
business, financial, compliance, marketing, product, supplier, intellectual
property or other information that may be disclosed by one Party or any of its
Affiliates to the other Party or any of its Affiliates, regardless of whether
such information is specifically designated as confidential and regardless of
whether such information is in written, oral, electronic, or other
form.  Notwithstanding the foregoing, subject to Section 12.02(a)-(d), all
information that (a) was disclosed prior to the Effective Date by or on behalf
of either Party or any of its Affiliates under, and subject to, the Mutual
Confidentiality Agreement dated [***] between Arctic Vision and Clearside
(“Confidentiality Agreement”) and (b) is “Confidential Information” as defined
in the Confidentiality Agreement, shall be deemed “Confidential Information”
hereunder.

Section 1.21“Controlled” means, with respect to a Party, and any Know-How,
Patent Right, Regulatory Documents or other intellectual property right, that
such Party or any of its Affiliates has the ability (other than pursuant to a
license granted to such Party under this Agreement) to grant to the other Party
a license or sublicense to, or other right with respect to, such Know-How,
Patent Right, Regulatory Documents or other intellectual property right without
violating the terms of any pre-existing agreement or other pre-existing
arrangement with any Third Party.

Section 1.22“Cost of Goods Sold” or “COGS” means, with respect to particular
Licensed Product, the reasonable internal and Out-of-Pocket Costs of Clearside
or any of its Affiliates incurred in Manufacturing such Licensed Product,
including:

(a)to the extent that the Licensed Product is Manufactured by Clearside or any
of its Affiliates, [***] to the Licensed Product (including [***], all costs of
[***], costs to [***] and a reasonable allocation of [***] and a reasonable
allocation of [***] for the Licensed Product, but

3

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

[***], all determined in accordance with the books and records of Clearside or
its applicable Affiliate(s) maintained in accordance with the Accounting
Standards, consistently applied; and

(b)to the extent that the Licensed Product is Manufactured for Clearside by a
Third Party manufacturer for provision by Clearside to an Arctic Vision Entity,
the Out-of-Pocket Costs paid by Clearside or any of its Affiliates to the Third
Party for the Manufacture of the Licensed Product, plus all reasonably allocated
costs of Clearside and its Affiliates as described in the foregoing clause (a)
incurred in [***] of such Licensed Product from such Third Party, determined in
accordance with the books and records of Clearside or its applicable
Affiliate(s) maintained in accordance with the Accounting Standards,
consistently applied.

Section 1.23“Cover”, “Covering” or “Covered” means, with respect to a product,
composition, technology, process or method and a Patent Right, that, in the
absence of ownership of, or a license granted under, a claim in such Patent
Right, the manufacture, use, offer for sale, sale or importation of such product
or composition or the practice of such technology, process or method would
infringe such claim (or, in the case of a claim of a pending patent application,
would infringe such claim if it were to issue as a claim of an issued patent).

Section 1.24“Develop” or “Development” means pre-clinical research and clinical
development activities, including (i) clinical trials of a pharmaceutical
compound or product, investigator sponsored trials and registry studies and (ii)
preparation, submission, review, and development of data or information for the
purpose of submission to a Regulatory Authority to obtain authorization to
conduct clinical trials or obtain Regulatory Approval of a pharmaceutical
product.  Development shall include clinical trials initiated prior to or
following receipt of Regulatory Approval, but shall exclude Manufacturing and
Commercialization.

Section 1.25“Development Plan” means the plan setting out activities to be
undertaken in Developing the Licensed Products in the Field in the Territory,
attached hereto as Schedule 1.25 and as may be amended from time to time in
accordance with Section 4.01 (Development in the Field in the Territory;
Diligence).

Section 1.26“[***]” means [***].

Section 1.27“Dollars” or “$” means the legal tender of the U.S.

Section 1.28“Drug Approval Application” means a New Drug Application as defined
in the FD&C Act, or an equivalent application filed with any Regulatory
Authority in any country other than the United States.

Section 1.29“[***]” means [***].

Section 1.30“[***]” means those Patent Rights licensed to Clearside under the
[***] Agreement.

Section 1.31“[***] Agreement” means the [***].

4

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.32“FDA” means the U.S. Food and Drug Administration or any successor
agency thereto.

Section 1.33“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time.

Section 1.34“Field” means any and all ophthalmic uses in humans [***].

Section 1.35“First Commercial Sale” means, for each Licensed Product in the
Field in a Jurisdiction, the first sale for end use or consumption of such
Licensed Product in the Field in such Jurisdiction by any Arctic Vision Entity
in an arms’ length transaction to a Third Party following receipt of applicable
Regulatory Approval of such Licensed Product in such Jurisdiction.  Sales for
test marketing, compassionate use prior to Regulatory Approval, or clinical
trial purposes shall not constitute a First Commercial Sale.

Section 1.36“Generic Product” means, with respect to a Licensed Product in a
particular Jurisdiction, any pharmaceutical product that (a) has the same active
ingredient and route of administration (i.e., suprachoroidal delivery) as
Licensed Product, (b) is approved by the Regulatory Authority in such
Jurisdiction for at least one indication, (c) is sold in such Jurisdiction by a
Third Party that is not a sublicensee of Arctic Vision and did not purchase such
product, or a component thereof, in a chain of distribution that included any of
Arctic Vision or its Affiliates or sublicensees and (d) [***].

Section 1.37“Governmental Authority” means any federal, national, multinational,
state, provincial, county, city or local government or any court, arbitrational
tribunal, administrative agency or commission or government authority acting
under the authority of any federal, national, multinational, state, provincial,
county, city or local government.

Section 1.38“IND” means an Investigational New Drug application for submission
to the FDA or any equivalent counterpart application in any country other than
the United States (including a clinical trial application in Mainland China),
including all supplements and amendments thereto.

Section 1.39“Jurisdiction” means each of the following: (i) Mainland China, (ii)
Taiwan, (iii) Hong Kong, (iv) South Korea, and (v) Macau.

Section 1.40“Know-How” means inventions (whether patentable or not),
discoveries, trade secrets, technology, information, formulae, practices,
methods, knowledge, know-how, processes, procedures, results and test data
(including physical, chemical, biological, toxicological, pharmacological,
clinical, veterinary, analytical and quality control data), dosage regimens,
control assays, product specifications, and marketing, pricing, distribution
cost and sales data and descriptions; but excluding Patent Rights.

Section 1.41“Law” means any law, statute, rule, regulation, order, judgment,
standard or ordinance of any Governmental Authority.

5

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.42“Licensed Product” means Clearside’s proprietary product known as
XIPERE™ (formerly known as CLS-TA) in the United States, which (a) constitutes a
kit consisting of the Clearside Drug Product and the Clearside Device and (b) is
the subject of [***] in the United States.

Section 1.43“Mainland China” means China excluding Taiwan, Hong Kong and Macau.

Section 1.44“Manufacture” or “Manufacturing” means, as applicable, all
activities associated with the production, manufacture, process of formulating,
processing, filling, finishing, packaging, labeling, shipping, importing or
storage of pharmaceutical compounds or materials, including process development,
process validation, stability testing, manufacturing scale-up, pre-clinical,
clinical and commercial manufacture and analytical development, product
characterization, quality assurance and quality control development, testing and
release.

Section 1.45“Net Sales” means the gross invoice price of a particular Licensed
Product sold or otherwise transferred to a Third Party (other than an Arctic
Vision Entity or any of its sublicensees) by any Arctic Vision Entity or any of
its sublicensees for consideration, reduced by the following amounts actually
taken and specifically allocated to the Licensed Product, all as calculated in
accordance with Accounting Standards, consistently applied:

(a)[***];

(b)[***];

(c)[***];

(d)[***]; and

(e)[***].

If non-monetary consideration is received by an Arctic Vision Entity or any of
its sublicensees for any Licensed Product in the relevant Jurisdiction, Net
Sales will be calculated based on the average price charged for such Licensed
Product, as applicable, during the preceding royalty period, or in the absence
of such sales, the fair market value of the Licensed Product, as applicable, as
determined by the Parties in good faith. Notwithstanding the foregoing, Net
Sales shall not be imputed to transfers of Licensed Products, as applicable, for
use in clinical trials, non-clinical Development activities or other Development
activities with respect to Licensed Products by or on behalf of the Parties, for
bona fide charitable purposes or for compassionate use or for Licensed Product
samples, if no monetary consideration is received for such transfers.

Section 1.46“NMPA” means China’s National Medical Products Administration,
including its divisions and the Center for Drug Evaluation, and local
counterparts thereto, and any successor agency or authority thereto having
substantially the same function.

6

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.47“Out-of-Pocket Costs” means amounts paid by a Party or any of its
Affiliates to a Third Party for goods or services but shall not include such
Party’s, or any of its Affiliates’, internal or general overhead costs or
expenses.

Section 1.48“Patent Right(s)” means (a) all patents and patent applications
(including provisional applications) in any country or jurisdiction, and (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like.

Section 1.49“REGENXBIO Agreement” means that certain Option and License
Agreement between REGENXBIO Inc. and Clearside, dated August 29, 2019.

Section 1.50“Registrational Study” means a clinical trial of a product that (a)
includes a sufficient number of subjects and is designed to establish that a
product has an acceptable safety and efficacy profile for its intended use, and
to determine warnings, precautions and adverse reactions that are associated
with such product in the dosage range to be prescribed, which trial is intended
to support Regulatory Approval of such product; and (b) is designed to be
sufficient to support the filing for a Regulatory Approval for such product in
an applicable Jurisdiction, as evidenced by (i) an agreement with or statement
from an applicable Regulatory Authority, or (ii) other guidance or minutes
issued by an applicable Regulatory Authority.

Section 1.51“Regulatory Approval” means, with respect to a particular regulatory
jurisdiction, an approval, license, registration or authorization of any
Governmental Authority (including Reimbursement Approval) that provides
marketing approval for the commercial sale of a pharmaceutical product in one or
more specified indications in such regulatory jurisdiction.

Section 1.52“Regulatory Authority” means, in a particular country or
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or jurisdiction, including (a) in the United
States, the FDA and any other applicable Governmental Authority in the United
States having jurisdiction over pharmaceutical products, (b) in Europe Union,
the European Medicines Agency (“EMA”), (c) in Mainland China, the NMPA and (d)
any other applicable Governmental Authority in the Territory having jurisdiction
over pharmaceutical products.

Section 1.53“Regulatory Documents” means, all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations,
approvals (including Regulatory Approvals) and marketing or regulatory
exclusivities; (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all regulatory drug lists, advertising
and promotion documents, adverse event files and complaint files; and (c) [***]
in any of the foregoing.  For the avoidance of doubt, Regulatory Documents
include (i) Regulatory Approvals and Regulatory Filings, and (ii) [***],
provided that Regulatory Documents to be provided to a Party shall include [***]
as necessary for the Regulatory Approval of the Licensed Product in such Party’s
territory.  [***].

7

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.54“Regulatory Filings” means all applications, filings, dossiers and
the like submitted to a Regulatory Authority for the purpose of Developing,
Manufacturing or Commercializing a product, including obtaining Regulatory
Approval from that Regulatory Authority.  Regulatory Filings include all INDs,
Drug Approval Applications and other Regulatory Approval and Reimbursement
Approval applications.

Section 1.55“Reimbursement Approval” means an approval, agreement,
determination, or other decision by any applicable Regulatory Authority or other
Governmental Authority that establishes prices at which a pharmaceutical product
may be priced, or will be reimbursed by the Regulatory Authorities or other
applicable Governmental Authorities, in a particular country or jurisdiction.

Section 1.56“Safety Data Exchange Agreement” means that agreement between the
Parties regarding receipt, investigation and reporting of product complaints,
adverse events, product recalls, and any other information related to the safety
of the Licensed Products as set forth in Section 10.02 (Adverse Drug Events).

Section 1.57“Supply Price” means [***] of COGS, as adjusted pursuant to Section
7.01(f); provided that, in no event shall the Supply Price of any Clearside
Device, Clearside Drug Product or Licensed Product be less than Clearside’s
actual COGS for such Clearside Device, Clearside Drug Product or Licensed
Product (as applicable).

Section 1.58“SVB Security Interest” means the security interest and lien granted
to Silicon Valley Bank, as collateral agent under the Second Amended and
Restated Loan and Security Agreement dated as of May 14, 2018, and as amended,
and the Intellectual Property Security Agreement dated August 29, 2019.

Section 1.59“Territory” means any Jurisdiction, or, collectively, all
Jurisdictions, as the context requires.

Section 1.60“Third Party” means any person or entity other than the Parties and
their Affiliates.

Section 1.61“Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.

Section 1.62“U.S.” or “United States” means the United States of America,
including its districts, territories and possessions.

Section 1.63“Valid Claim” means (a) any claim of any Patent Right that has
issued, is unexpired and has not been rejected, revoked or held unenforceable or
invalid by a final, non-appealable (or unappealed within the time allowable for
appeal) decision of a court or other Governmental Authority of competent
jurisdiction or (b) any claim of any patent application that has (i) been
pending for [***] or less from the date of issuance of the first substantive
patent office

8

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

action considering the patentability of such claim by the applicable patent
office in the applicable country or jurisdiction and (ii) not been cancelled,
withdrawn, abandoned or finally rejected by an administrative agency action from
which no appeal can be taken.

Additional Defined Terms

Section

Alliance Manager

3.10

Arbitration Request

15.01(a)

Arctic Vision Indemnitee

13.01

Arctic Vision Product Data

2.02(e)

Bankrupt Party

14.04(a)

Breaching Notice

14.03

Breaching Party

14.03

Clearside Indemnitee

13.02

Clearside Product Data

2.02(d)

Confidentiality Agreement

1.20

EMA

1.52

Event of Bankruptcy

14.04(a)

Executive Officer

3.06

FCPA

11.04(b)(i)

Future Sublicensee

2.01(c)

Government Official

11.04(a)

ICC

15.01(c)

ICH

10.01

Indemnified Party

13.03

Indemnifying Party

13.03

9

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Infringement Activity

9.03(a)

Inventions

9.01(c)

Joint Inventions

9.01(c)

Joint Patents

9.01(c)

JSC

3.01(a)

Losses

13.01

Non-breaching Party

14.03

Other Covered Party

11.04(a)

Other Party

14.04(a)

Payment

8.11(a)

Public Statement

12.04

Recipient

12.02

Representatives

12.01

Royalty Term

8.06(b)

Rules

15.01

Severed Clause

17.03

Sole Inventions

9.01(c)

Supply Agreement

7.01(c)

Supply Date

7.01(f)(ii)

Supply Request

7.01(c)

Term

14.01

Withholding Tax Action

8.11(b)

10

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 1.64Interpretation.  (a) Whenever any provision of this Agreement uses
the word “including,” “include,” “includes,” or “e.g.,” such word shall be
deemed to mean “including without limitation” and “including but not limited
to”; (b) “herein,” “hereby,” “hereunder,” “hereof” and other equivalent words
shall refer to this Agreement in its entirety and not solely to the particular
portion of this Agreement in which any such word is used; (c) a capitalized term
not defined herein but reflecting a different part of speech from that of a
capitalized term which is defined herein shall be interpreted in a correlative
manner; (d) wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders; (e) the recitals
set forth at the start of this Agreement, along with the Schedules and the
Exhibits to this Agreement, and the terms and conditions incorporated in such
recitals and Schedules and Exhibits, shall be deemed integral parts of this
Agreement and all references in this Agreement to this Agreement shall encompass
such recitals and Schedules and Exhibits and the terms and conditions
incorporated in such recitals and Schedules and Exhibits; provided that, in the
event of any conflict between the terms and conditions of the body of this
Agreement and any terms and conditions set forth in the recitals, Schedules or
Exhibits, the terms of the body of this Agreement shall control; (f) in the
event of any conflict between the terms and conditions of this Agreement and any
terms and conditions that may be set forth on any order, invoice, verbal
agreement or otherwise, the terms and conditions of this Agreement shall govern;
(g) this Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter; (h) unless
otherwise provided, all references to Sections, Articles and Schedules in this
Agreement are to Sections, Articles, Exhibits and Schedules of and to this
Agreement; (i) any reference to any Law shall mean such Law as in effect as of
the relevant time, including all rules and regulations thereunder and any
successor Law in effect as of the relevant time, and including the then-current
amendments thereto; (j) wherever used, the word “shall” and the word “will” are
each understood to be imperative or mandatory in nature and are interchangeable
with one another; (k) references to a Party’s knowledge shall be taken to refer
to [***]; (l) the captions and table of contents used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits or limitations; and (m) the word “year” means any consecutive twelve
(12) month period, unless otherwise specified.

Article II.

LICENSES

Section 2.01Grants of Licenses.

(a)Subject to the terms and conditions of this Agreement, Clearside hereby
grants to Arctic Vision (i) an exclusive (including as to Clearside and its
Affiliates), royalty-bearing, sublicensable (in accordance with Section 2.04),
non-transferable (except in accordance with Section 16.01 (Assignment)) license
under the Clearside Technology to Develop and Commercialize Licensed Products in
the Field in the Territory; and (ii) a non-exclusive, sublicensable (in
accordance with Section 2.04), non-transferable (except in accordance with
Section 16.01 (Assignment)) license under the Clearside Technology to
Manufacture or have Manufactured the Licensed Products anywhere in the world
solely for use in the Development or

11

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Commercialization of Licensed Products in the Field and in the Territory,
subject to the terms and conditions set forth in Section 7.01(c) with respect to
Manufacture of the Clearside Device.

(b)Subject to the terms and conditions of this Agreement, Arctic Vision hereby
grants to Clearside a non-exclusive, sublicensable, royalty-free,
non-transferable (except in accordance with Section 16.01 (Assignment)) license
under the Arctic Vision Technology to Develop,  and Commercialize Licensed
Products in the Field outside the Territory and to Manufacture and have
Manufactured Licensed Product anywhere in the world.

(c)In entering into any future license or other agreements with a Third Party
licensee after the Effective Date related to rights to Licensed Product outside
of the Territory or outside of the Field in the Territory (such licensee, a
“Future Sublicensee”), Clearside shall not reduce, change, limit or otherwise
impact in any manner the rights granted to Arctic Vision as set forth in Section
2.01(a) and shall exercise Commercially Reasonable Efforts to include the
following provisions: (i) obligate such Future Sublicensee to [***]; (ii)
obligate such Future Sublicensee to [***]; and (iii) obligate such Future
Sublicensee to maintain a record of all non-medical and medical product-related
complaints and adverse events, and notify Arctic Vision (either directly or
through Clearside) of any such complaint or adverse event to allow Arctic Vision
to comply with any and all regulatory requirement imposed upon it.  In entering
into any future license or other agreements related to rights to Licensed
Product, Arctic Vision shall not do so in a manner that would prevent or
materially limit Clearside’s right to exercise the license as set forth in
Section 2.01(b) above.

(d)As between the Parties, all rights not expressly licensed to Arctic Vision
under the Clearside Technology in Section 2.01(a) shall be expressly retained by
Clearside, including the right to Develop and Commercialize the Licensed Product
outside the Territory and the right to Manufacture and have Manufactured the
Licensed Product anywhere in the world for use in the Development or
Commercialization of Licensed Products outside the Territory.  As between the
Parties, all rights not expressly licensed to Clearside under the Arctic Vision
Technology in Section 2.01(b) shall be expressly retained by Arctic Vision.

Section 2.02Technology Sharing.

(a)Clearside shall provide to Arctic Vision electronic copies of the documents
relating to Licensed Products set forth on Exhibit B(i) hereto within [***] of
Clearside’s procurement or generation of such documents.

(b)Clearside shall provide to Arctic Vision electronic copies of each of the
documents set forth on Exhibit B(ii) hereto within [***] of Clearside’s
procurement or generation of such documents.

(c)To the extent not included in Exhibit B(ii), Clearside shall also provide to
Arctic Vision all additional data and documents Controlled by the Clearside
Entities and relating to Licensed Products that are [***] for Arctic Vision to
file IND(s) in the Territory, including Know-How, regulatory data, clinical
data, [***] which Arctic Vision did not and could not reasonably

12

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

know of.  Notwithstanding the foregoing, to the extent any data and documents
are required by a Regulatory Authority in connection with Arctic Vision’s filing
of IND(s) or Drug Approval Application(s) in the Territory, Clearside shall (i)
provide to Arctic Vision all such data and documents Controlled by the Clearside
Entities [***] existing as of the Effective Date for the Licensed Products, and
(ii) use Commercially Reasonable Efforts to provide to Arctic Vision all such
data and documents Controlled by (A) [***] and (B) [***].

(d)Throughout the Term, Clearside shall provide Arctic Vision with an update of
any material regulatory developments (e.g., NDA filed, meetings with Regulatory
Authority, or Regulatory Approval) relating to a Licensed Product made by
Clearside, Clearside’s Affiliates or licensees, and upon Arctic Vision’s
request, Clearside shall make available to Arctic Vision copies of Regulatory
Documents, clinical and preclinical data, and efficacy, safety and
pharmacovigilance data, in each case that are related to Licensed Product in the
Field and Controlled by the Clearside Entities or any of their sublicensees
(collectively, the “Clearside Product Data”), to the extent (i) such Clearside
Product Data are [***] for any Arctic Vision Entity or their sublicensees to
Develop, Manufacture or have Manufactured, or Commercialize Licensed Product in
the Field in the Territory in accordance with this Agreement and are Controlled
by the Clearside Entities, (ii) such Clearside Product Data are required by
Regulatory Authority in the Territory in connection with the Development,
Manufacturing, or Commercialization of Licensed Product in the Field in the
Territory and are Controlled by the Clearside Entities or any of their Third
Party sublicensees existing as of the Effective Date for the Licensed Products,
and (iii) [***], such Clearside Product Data are required by Regulatory
Authority in the Territory in connection with the Development, Manufacturing, or
Commercialization of Licensed Product in the Field in the Territory and are
Controlled by (A) [***] and (B) [***]; provided that (A) [***] and, [***], (B)
[***], and (C) Clearside’s grant of access or rights to Arctic Vision to any
Clearside Product Data that are also Controlled by any Clearside sublicensee of
a product other than the Licensed Products shall be conditioned upon Arctic
Vision’s payment of any amounts payable to such sublicensee in connection
therewith.  Clearside hereby grants to Arctic Vision and Arctic Vision’s
Affiliates or sublicensees a right to access, use and reference the Clearside
Product Data and Clearside Regulatory Documents in any Regulatory Filing made by
Arctic Vision (or its Affiliates or sublicensees as the case may be) related to
Licensed Product during the Term in the Territory.  Other than the activities
set forth in this Section 2.02 (Technology Sharing), Clearside will not perform
any obligations set forth in this Agreement until [***] without Clearside’s
written consent, not to be unreasonably withheld, conditioned or delayed.

(e)Throughout the Term, upon Clearside’s request, Arctic Vision shall make
available to Clearside copies of Arctic Vision Regulatory Documents, clinical
and preclinical data, and efficacy, safety and pharmacovigilance data, in each
case that pertain to Licensed Product and are Controlled by an Arctic Vision
Entity or its sublicensee or sub-contractor (collectively, the “Arctic Vision
Product Data”), to the extent such Arctic Vision Product Data are [***] for
Clearside, its Affiliates or (sub)licensees to exercise its retained
rights.  Arctic Vision hereby grants to Clearside and Clearside’s Affiliates or
sublicensees a right to access, use and reference the Arctic Vision Product Data
and Arctic Vision Regulatory Documents in any Regulatory Filing made by

13

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Clearside ([***]) pertaining to Licensed Product in connection with the exercise
of its retained rights; provided that such grant of right to any of Clearside’s
sublicensees shall [***].

Section 2.03In-License Agreements.

(a)In the event that Clearside or any of its Affiliates is a Party to, or enters
into, an agreement with a Third Party after the Effective Date that is necessary
or reasonably useful for the Development or Commercialization of any Licensed
Product in the Field in the Territory, or the Manufacture of the Licensed
Products, and is used by Clearside, Clearside’s Affiliates or sublicensee(s)
outside the Territory for the Development or Commercialization of a Licensed
Product then (a) Clearside will use Commercially Reasonable Efforts to promptly
provide Arctic Vision with notice and a copy of the applicable Third Party
agreement, and (b) use Commercially Reasonable Efforts to [***] to Arctic Vision
in the Territory pursuant to the terms of this Agreement, at [***] Arctic
Vision.  Clearside shall use Commercially Reasonable Efforts to ensure that each
of such existing or new in-license agreements contains terms consistent with
this Section 2.03 (In-License Agreements).

Section 2.04Sublicenses.

(a)Arctic Vision shall have the right to sublicense its rights under Section
2.01(a) to Develop and Commercialize any Licensed Product in all or part of the
Territory in the Field, provided that (i) [***], (ii) [***]; (iii) [***]; and
(iv) Arctic Vision shall provide Clearside with a true and complete copy of such
sublicense after execution, subject to customary and reasonable redaction.

Section 2.05Non-Compete.

(a)During the Term of this Agreement, Clearside shall not and shall not grant a
Third Party a license to Develop, seek Regulatory Approval or Commercialize in
the Territory a product which includes a corticosteroid administered for any
ophthalmic use via the Clearside Device [***].

(b)During the Term of this Agreement, Clearside will not Develop or
Commercialize in the Territory the Clearside Drug Product alone or in
combination with [***];

(c)During the Term of this Agreement, other than Arctic Vision’s Development and
Commercialization of Licensed Product, neither Party will Develop or
Commercialize in the Territory any device with any [***].  This obligation shall
not apply to any entity that mergers with or acquires all or substantially all
of the stock or assets of the applicable Party;

(d)During the Term of this Agreement, neither Party will Develop or
Commercialize in the Territory any device [***]. This obligation shall not apply
to any entity that mergers with or acquires all or substantially all of the
stock or assets of the applicable Party.

14

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Article III.

GOVERNANCE

Section 3.01General.

(a)The Parties shall establish a Joint Steering Committee (“JSC”) to oversee and
coordinate the overall conduct of the Development, Manufacture and
Commercialization of Licensed Products in the Field in the Territory.  The JSC
shall have decision-making authority with respect to the matters within its
purview to the extent expressly provided herein.

Section 3.02Joint Steering Committee.

(a)Within [***] following the Effective Date, the Parties shall establish the
JSC.  The JSC shall:

(i)discuss the strategic direction of the Development (including the Development
Plan), Manufacture and Commercialization of the Licensed Products in the Field
in the Territory;

(ii)monitor and discuss the progress of the Development (including the
Development Plan), Manufacture and Commercialization of the Licensed Products in
the Field in the Territory and serve as a forum for exchanging information
regarding the conduct of the Development, Manufacture and Commercialization of
the Licensed Products in the Field in the Territory;

(iii)determine whether to create any additional subcommittee(s) or working
group(s);

(iv)serve as a forum for dispute resolution in accordance with Section 3.05 (JSC
Decision Making); and

(v)perform such other duties as are specifically assigned to the JSC under this
Agreement.

Section 3.03Membership.  The JSC shall be composed of two (2) representatives
from each of Clearside and Arctic Vision, each of which representatives shall be
of the seniority and experience appropriate for service on the JSC in light of
the functions, responsibilities and authority of such committee and the status
of activities within the scope of the authority and responsibility of such
committee.  Each Party may replace any of its representatives on the JSC at any
time with written notice to the other Party; provided that such replacement
meets the standard described in the preceding sentence.  Each Party’s
representatives and any replacement of a representative shall be bound by
obligations of confidentiality and non-use applicable to the other Party’s
Confidential Information that are at least as stringent as those set forth in
Article XII (Confidentiality).  Each Party may invite a reasonable number of its
or its Affiliates’ employees

15

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

as required or useful to discuss the applicable agenda items.  The JSC shall
appoint a chairperson from among its members, with the first chairperson of the
JSC being a representative of Arctic Vision.  Each chairperson (whether
initially appointed or any successor therefor) shall serve a term of [***], at
which time, the JSC shall select a successor chairperson who is a representative
of the Party other than the Party represented by the outgoing chairperson (e.g.,
the second chairperson of the JSC shall be a representative of Clearside, the
third chairperson of the JSC shall be a representative of Arctic Vision,
etc.).  Within [***] following each JSC meeting, the chairperson shall circulate
to all committee members a draft of the minutes of such meeting.  The JSC shall
then approve, by mutual agreement, such minutes within [***] following
circulation.  No chairperson of the JSC shall have any greater authority than
any other representative of such committee.

Section 3.04Meetings.

(a)The JSC shall hold an initial meeting within [***] after its formation or as
otherwise agreed by the Parties.  Thereafter, unless the Parties otherwise
agree, the JSC shall meet in person at least [***], and also by video or
teleconference at least [***].  Unless otherwise agreed in writing by the
Parties, all in-person meetings of the JSC shall be held on an alternating basis
between [***] and [***].  Each Party shall be responsible for all of its own
personnel and travel costs and expenses relating to participation in JSC
meetings.

Section 3.05JSC Decision Making.  All decisions of the JSC shall be made by
unanimous vote, with each Party’s representatives collectively having one (1)
vote, and shall be set forth in minutes approved by both Parties.  If the JSC is
unable to reach agreement on any matter within [***] after a matter is referred
to it or first considered by it, such matter shall be referred to the Executive
Officers for resolution in accordance with Section 3.06 (Executive Officers;
Disputes).

Section 3.06Executive Officers; Disputes.  Each Party shall ensure that an
executive officer is designated for such Party at all times during the Term for
dispute resolution purposes (each such individual, such Party’s “Executive
Officer”), and shall promptly notify the other Party of its initial, or any
change in its, Executive Officer.  Unless otherwise set forth in this Agreement,
in the event of a dispute arising under this Agreement between the Parties, the
Parties shall refer such dispute to the Executive Officers, who shall attempt in
good faith to resolve such dispute.

Section 3.07Final Decision-Making Authority.  If the Parties are unable to
resolve a given dispute within the purview of the JSC within [***] after
referring such dispute to the Executive Officers pursuant to Section 3.06
(Executive Officers; Disputes), then, subject to Section 3.08 (Limitations on
Decision-Making):

(a)Clearside shall have the deciding vote on all matters directly related to (a)
[***], and (b) [***].

(b)Arctic Vision shall have the deciding vote on [***], excluding matters which
may [***].

16

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)Any decision made by an Executive Officer in accordance with this Section
3.07 (Final Decision-Making Authority) shall be deemed to be a decision of the
JSC.

Section 3.08Limitations on Decision-Making.

(a)Neither Party shall have the deciding vote on, and the JSC shall have no
decision-making authority regarding, any of the following matters:

(i)the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or to forgo any of its
rights, under this Agreement;

(ii)the imposition of any requirements that the other Party takes or declines to
take any action that would result in a violation of any Law or any agreement
with any Third Party or the infringement of intellectual property rights of any
Third Party;

(iii)the resolution of any dispute involving the breach or alleged breach of
this Agreement;

(iv)the determination of whether either Party exerts Commercially Reasonable
Efforts under this Agreement;

(v)any decision that is expressly stated to require the mutual agreement (or
similar language) of the JSC or the Parties or the approval of the other Party;

(vi)any matters that would excuse a Party from any of its obligations under this
Agreement; or

(vii)modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of the JSC.

(b)The decision-making Party shall make its decision in good faith, subject to
the terms and conditions of this Agreement.

(c)In no event may the decision-making Party unilaterally determine that it has
fulfilled any obligations hereunder or that the non-deciding Party has breached
any obligations hereunder.

(d)In no event may Arctic Vision unilaterally determine that the events required
for the payment of milestone payments have not occurred.

(e)In no event may Clearside unilaterally determine that the events required for
the payment of milestone payments have occurred.

(f)For clarity, approval by the JSC shall not be understood to mean approval by
a Party.

17

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 3.09Scope of Governance.  Notwithstanding the creation of the JSC or
anything to the contrary in this Article III (Governance), each Party shall
retain the rights, powers and discretion granted to it under this Agreement, and
the JSC shall not be delegated or vested with rights, powers or discretion
unless such delegation or vesting is expressly provided herein, or the Parties
expressly so agree in writing.  It is understood and agreed that issues to be
formally decided by the JSC are only those specific issues that are expressly
provided in this Agreement to be decided by such committee.

Section 3.10Alliance Managers.  Each of the Parties shall appoint a single
individual to manage Development, Manufacturing and Commercialization
obligations between the Parties under this Agreement (each, an “Alliance
Manager”).  The role of the Alliance Manager is to act as a single point of
contact between the Parties to ensure a successful relationship under this
Agreement.  The Alliance Managers may attend any JSC meetings.  Each Alliance
Manager shall be a non-voting participant in such Committee and Subcommittee
meetings, unless s/he is also appointed a member of the JSC; provided, however,
that an Alliance Manager may bring any matter to the attention of the JSC if
such Alliance Manager reasonably believes that such matter warrants such
attention.  Each Party may change its designated Alliance Manager at any time
upon written notice to the other Party.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.  Each Party’s Alliance Manager and any
substitute for an Alliance Manager shall be bound by obligations of
confidentiality and non-use applicable to the other Party’s Confidential
Information that are at least as stringent as those set forth in Article XII
(Confidentiality).  Each Alliance Manager will also: (a) plan and coordinate
cooperative efforts and internal and external communications; and (b) facilitate
the governance activities hereunder and the fulfillment of action items
resulting from JSC meetings.

Article IV.

DEVELOPMENT

Section 4.01Development in the Field in the Territory; Diligence.

(a)Arctic Vision shall use Commercially Reasonable Efforts (directly or through
a sublicensee) to Develop Licensed Product in the Territory for use in an
indication associated with uveitis.  Within [***] after the completion of the
Technology Sharing pursuant to Section 2.02(b), Arctic Vision shall present a
Development Plan to the JSC.  The Development Plan may be amended by Arctic
Vision from time to time in its sole discretion and as it deems appropriate or
necessary, provided, however, that such amendments remain consistent with the
foregoing diligence obligation [***].  Arctic Vision shall have the right, but
not an obligation, to also Develop Licensed Product for use in additional
indications within the Territory, subject to Clearside’s prior written approval,
not to be unreasonably withheld, but for clarity Clearside shall always have the
right to withhold such approval if such Development would have an adverse effect
on the Development or the Commercialization of the Licensed Product outside the
Territory.  Arctic Vision shall comply with all applicable Laws in connection
with its activities to Develop

18

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

and seek Regulatory Approval for the Licensed Product under this Agreement and
shall ensure such compliance by its Affiliates and sublicensees.

Section 4.02Development Plan Updates.  At least [***] in advance of the first
meeting of the JSC in each calendar year, Arctic Vision shall provide Clearside
with a written update of the Development Plan, including any amendments thereof.

Article V.

REGULATORY

Section 5.01Regulatory Filings.

(a)Arctic Vision shall have the responsibility to prepare, obtain, and maintain
all Regulatory Filings and Regulatory Approvals, and to conduct communications
with the Regulatory Authorities in the Territory, for the Development,
Manufacture or Commercialization of Licensed Products in the Field in the
Territory undertaken by any Arctic Vision Entity.

(b)All Arctic Vision Regulatory Documents (including all Regulatory Approvals
therein) shall be owned by, and shall be the sole property of, Arctic Vision or
its designated Arctic Vision Entity.  All Regulatory Filings and Regulatory
Approvals in the Field in the Territory shall be [***].

(c)Clearside shall, in support of Arctic Vision’s preparation and filing of any
IND or Drug Approval Application with respect to any Licensed Product in the
Field in the Territory, to the extent required and upon Arctic Vision’s written
request, provide Arctic Vision access to a complete electronic copy of and a
right of reference to all (i) Clearside Regulatory Documents, (ii) Regulatory
Documents Controlled by any Clearside Entity (including those generated by any
of Clearside’s sublicensees that are Controlled by Clearside) that are related
to any Licensed Product in the Field, and (iii) any other information requested
by Regulatory Authorities in the Territory in connection with Arctic Vision’s
Regulatory Filings solely to the extent Controlled by (A) the Clearside Entities
[***] for the Licensed Products, and (B) subject to Clearside’s Commercially
Reasonable Efforts to obtain, and Clearside’s actual obtaining of, the prior
written consent of any Clearside Entities’ Third Party sublicensee, (1) [***]
and (2) [***], in each case ((i) through (iii)) to the extent permitted by
applicable Law.

(d)Arctic Vision shall provide Clearside with copies of all relevant Regulatory
Documents to the extent making claims relating to the Clearside Device or
containing statements relating to the Clearside Device that are not previously
publicly available or previously approved by Clearside at least [***] prior to
submission for review and comment by Clearside, and Arctic Vision shall consider
in good faith any comments received from Clearside.  In addition, Arctic Vision
shall notify Clearside of material correspondences received from any Regulatory
Authority to the extent including information that might reasonably affect any
Regulatory Approval for the Clearside Device as soon as reasonably practical
after receipt.

19

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Article VI.

COMMERCIALIZATION

Section 6.01General; Diligence.  Arctic Vision (itself or through any of the
Arctic Vision Entities) shall have the sole right to Commercialize (including
booking sales, establishing pricing and related interactions with Governmental
Authorities to be listed on the central or provincial reimbursement list,
warehousing, commercial distribution, order processing, invoicing and
collection) the Licensed Products in the Field in the Territory [***].  Arctic
Vision shall use Commercially Reasonable Efforts (directly or through a
sublicensee) to Commercialize Licensed Product in the Territory for use in an
indication associated with uveitis.  At Arctic Vision’s sole discretion, it
shall have the right, but not an obligation, to also Commercialize Licensed
Product for use in additional indications (that are Developed in accordance with
Section 4.01 (Development in the Field in the Territory; Diligence)) within the
Territory.  For clarity, Arctic Vision shall not have the right to Commercialize
the Clearside Device outside the Territory or in a presentation other than in
combination with the Clearside Drug Product as part of a Licensed Product.

Section 6.02Promotional Materials. Each Party shall, if permitted, share with
the JSC on a regular basis the Licensed Product promotional materials it (or, in
the case of Clearside, any Clearside Entity or any of their respective
sublicensees; or, in the case of Arctic Vision, any Arctic Vision Entity) used
with respect to Licensed Product, and the JSC shall have the right to review and
comment on such materials, which comments shall be considered in good faith by
the Party promulgating such materials.  Notwithstanding the foregoing, Arctic
Vision shall have final decision rights related to promotional materials it
shall use in the Territory.

Section 6.03Commercialization Reports.  At least [***] in advance of each
meeting of the JSC, for any meeting of the JSC following the First Commercial
Sale of any Licensed Product in the Field in the Territory, Arctic Vision shall
provide the JSC with (a) a high level written report that summarizes
Commercialization activities performed during the prior [***] period and
anticipated to be performed within the subsequent [***] period with respect to
each Licensed Product in each Jurisdiction in the Territory.

Section 6.04Trademarks.  Arctic Vision shall consult in good faith with
Clearside regarding a Trademark in Chinese for use in the Territory, which may
vary by Jurisdiction, and any such Trademark shall be owned by Arctic
Vision.  Notwithstanding the foregoing, Arctic Vision shall have final decision
rights related to Trademark(s) it shall use in the Territory.  Except as
expressly provided herein, or except as otherwise required by applicable Law or
agreed by the Parties in advance in writing, neither Party shall have any right
to use the other Party’s or the other Party’s Affiliates’ Trademarks, corporate
names or logos in connection with any Development or Commercialization of any
Licensed Product and any such use shall be in compliance with all applicable
Laws and shall be subject to terms and conditions to be agreed by the Parties in
writing governing such use.  Arctic Vision shall not use a Trademark in the
Territory in connection with a

20

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Licensed Product if such Trademark is or has previously been utilized in the
United States or Canada by a Clearside’s sub-licensee in connection with a
Licensed Product.

Section 6.05Clearside Training.  Clearside will exercise Commercially Reasonable
Efforts to provide Arctic Vision with such assistance as is reasonably required
for Arctic Vision to Develop or Commercialize Licensed Product, except that
Clearside will not be required to transfer any Know-How related to Manufacture
of the Clearside Device to Arctic Vision, except in the event of a supply
failure, which will be addressed in the Supply Agreement.  The foregoing
assistance will include Clearside, on reasonable notice (not to be less than
[***]), making available to Arctic Vision, its partners or investigators,
Clearside’s employees or contractors as Arctic Vision may reasonably request for
purposes of training Arctic Vision’s employees, partners or investigators to
ensure that Arctic Vision acquires the necessary expertise on the practical
application of the Clearside Device.  Arctic Vision shall not commence any
Development, clinical or Commercial activities involving the Clearside Device
without receipt of documentation of such training by Clearside’s employees or
contractors.  Such assistance and training will be provided at such times as
mutually agreed between the Parties.  [***].

Section 6.06No Diversion.  Each Party hereby covenants and agrees that, during
the Term of the Agreement, it shall not, and shall ensure that its Affiliates
and sublicensees will not, directly or indirectly, promote, market, distribute,
import [(except to the extent necessary for a Party to fulfill its obligations
under Section 7.01 (Manufacturing Technology Transfer and Right to
Manufacture)), sell or have sold the Licensed Products, including via internet
or mail order, in the other Party’s territory.  With respect to any country in
the other Party’s territory, a Party shall not, and shall ensure that its
Affiliates and their respective sublicensees will not: (a) establish or maintain
any branch, warehouse or distribution facility for Licensed Products in such
countries, (b) knowingly engage in any advertising or promotional activities
relating to Licensed Products that are directed primarily to customers or other
purchaser or users of Licensed Products located in such countries, (c) actively
solicit orders for Licensed Products from any prospective purchaser located in
such countries, or (d) knowingly sell or distribute Licensed Products to any
person in such Party’s territory who intends to sell or has in the past sold
Licensed Products in such countries.  If either Party receives any order for any
Licensed Product from a prospective purchaser reasonably believed to be located
in a country in the other Party’s territory, such Party shall immediately refer
that order to the other Party and such Party shall not accept any such
orders.  Each Party shall not deliver or tender (or cause to be delivered or
tendered) Licensed Products into a country in the other Party’s territory.  Each
Party shall not, and shall ensure that its Affiliates and their respective
sublicensees will not, knowingly restrict or impede in any manner the other
Party’s exercise of its retained exclusive rights in the other Party’s
territory.

21

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Article VII.

MANUFACTURE AND SUPPLY

Section 7.01Manufacturing Technology Transfer and Right to Manufacture.

(a)Throughout the Term, at its sole discretion, each Arctic Vision Entity shall
be free to contract directly with any CMO approved by Clearside pursuant to
Section 7.01(b) or that is also being utilized by Clearside with respect to
Clearside’s own requirements for Licensed Product for the Manufacture (whether
occurring inside or outside the Territory) of the Clearside Drug Product for the
purpose of the Development or Commercialization of Licensed Product within the
Territory.

(b)At any point during the Term, Arctic Vision may request in writing that
Clearside approve Arctic Vision’s use of any particular CMO (to the extent not
already being utilized by Clearside) to Manufacture the Clearside Drug Product
for Arctic Vision’s use within the Territory.  Within [***] of any such written
request, Clearside shall inform Arctic Vision in writing whether Clearside
provides such approval, which shall not be unreasonably withheld, conditioned or
delayed.  During Clearside’s consideration of any request by Arctic Vision for
the approval of a CMO, Arctic Vision will reasonably cooperate with Clearside’s
reasonable written requests for relevant information related to such
CMO.  [***].

(c)Throughout the Term, at its sole discretion, each Arctic Vision Entity shall
have the option to have Clearside supply to such Arctic Vision Entity with some
or all quantities of Licensed Product that such Arctic Vision Entity needs for
the Development or Commercialization of Licensed Product within the
Territory.  In connection therewith, at an Arctic Vision Entity’s written
request (“Supply Request”), such entity and Clearside will negotiate in good
faith and enter into a supply agreement for clinical and/or commercial supply of
Licensed Product and a related quality agreement (collectively with the
aforementioned supply agreement between Arctic Vision and Clearside, the “Supply
Agreement”) within [***] after such Supply Request, or at such later date as may
be mutually agreed in writing.  The Supply Agreement will be consistent with the
terms set forth in this Section 7.01(c).  From and after the execution of the
Supply Agreement, and subject to the terms of such Supply Agreement, Clearside
will use Commercially Reasonable Efforts, either itself or through Third
Parties, to supply to the applicable Arctic Vision Entity Licensed Product in
quantities that are requested by Arctic Vision for the conduct of Development
and Commercialization of Licensed Product in the Field and in the
Territory.  The purchasing Arctic Vision Entity shall pay Clearside the Supply
Price for any Licensed Product supplied by Clearside pursuant to this Section
7.01 (Manufacturing Technology Transfer and Right to Manufacture).  In the event
of (i) a supply failure (to be defined in the Supply Agreement) by Clearside or
Clearside’s CMOs,  (ii) [***] for the Licensed Products, or (iii) [***] for the
Licensed Products, each Arctic Vision Entity may request in writing that
Clearside approve Arctic Vision’s use of any particular CMO to Manufacture the
Licensed Product (in the case of (i) in this sentence) or Clearside Drug Product
(in the case of (ii) and (iii) in this sentence) for Arctic Vision’s use within
the Territory, which will be provided in further detail in the Supply Agreement.

22

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

In the event of (A) [***] for the Licensed Products over [***], and (B) [***]
for the Licensed Products in clause (A) results from [***], Arctic Vision shall
have the right, [***], to engage a CMO, which is properly certified and
qualified to Manufacture the [***] to Clearside’s reasonable satisfaction, to
Manufacture the [***] for Arctic Vision’s use solely within the Territory.
Arctic Vision will not, and will not permit its Affiliates, sublicensees and
Third-Party suppliers to modify or alter the Clearside Device or use any
Clearside Device for any purpose other than as part of a Licensed Product, in
each case without Clearside’s prior written consent, such consent not to be
unreasonably withheld, and not to be withheld if such modification or alteration
is required by the Regulatory Authority in the Territory.  Notwithstanding
anything to the contrary in this Agreement, unless and until the occurrence of
the aforementioned supply failure (to be defined in the Supply Agreement), no
Arctic Vision Entity shall have the right to, and shall not, Manufacture the
Clearside Device, and shall only have the right to have the Clearside Device
Manufactured through a Third Party manufacturer that is approved in advance in
writing by Clearside (such approval not to be unreasonably withheld, delayed or
conditioned).  Any modification or alteration of the Clearside Device by
Clearside requested by Arctic Vision will be subject to the Parties’ mutual
agreement.  If made, all rights to such Clearside Device modifications and
alterations will be owned by Clearside, provided that such rights shall be
included in the Clearside Technology and such modified or altered Clearside
Device shall continue to be a Clearside Device; provided further that
[***].  [***].

(d)Arctic Vision shall exercise Commercially Reasonable Efforts to assist
Clearside’s suppliers, [***], to ensure compliance with all applicable
regulations in the Territory.

(e)Clearside shall use Commercially Reasonable Efforts to qualify a backup CMO
for the manufacture of the Clearside Device within [***].  The Parties shall
mutually agree on timing if Arctic Vision is able to [***] as set forth on
Schedule 1.25.  Clearside shall maintain a safe stock of the Licensed Products
of the following amounts available solely for Arctic Vision’s use in case of
supply failure or supply shortage: (x) during clinical studies and prior to
Regulatory Approval in the Territory: at least [***] of the total amount needed
to complete the clinical studies based on the forecast provided by Arctic
Vision; and (y) after Regulatory Approval in the Territory: an amount equal to
the average forecasted amount for [***] based on the most recent forecast
provided by AV under the Supply Agreement.  For clarity, the aforementioned safe
stock shall include both the Clearside Device and the Clearside Drug Product.

(f)Supply Price.

(i)Clearside shall: (A) use its [***] to negotiate with its CMOs to lower the
COGS for the Licensed Products; (B) only engage in arm’s length transactions
with any CMO that is not an Affiliate of Clearside for the supply of the
Licensed Products to Arctic Vision; and (C) shall grant Arctic Vision the right
to [***] for the Licensed Products, which right shall be consistent with [***].

(ii)The Parties agree that, during the Term of this Agreement and in any event
subject to Section 7.01(f)(iii), if the COGS for the Licensed Products changes
compared to the COGS for the Licensed Products as of the effective date of the
Supply Agreement (“Supply

23

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Date”), only [***] of such change shall be applied towards the calculation of
the Supply Price.  For clarity, subject to Section 7.01(f)(iii): (A) as of the
Supply Date, the Supply Price  shall be the COGS for the Licensed Products as of
the Supply Date multiplied by [***]; (B) if the COGS for the Licensed Products
increases compared to the COGS for the Licensed Products as of the Supply Date,
the Supply Price shall be (1) the COGS for the Licensed Products as of the
Supply Date plus (2) [***] of such increase, multiplied by [***]; and (C) if the
COGS for the Licensed Products  decreases compared to the COGS for the Licensed
Products as of the Supply Date, the Supply Price shall be (1) the COGS for the
Licensed Products as of the Supply Date minus (2) [***] of such decrease,
multiplied by [***].

(iii)Notwithstanding the foregoing, in no event shall Clearside be required to
sell any Clearside Device, Clearside Drug Product or Licensed Product to Arctic
Vision at a Supply Price [***].

Article VIII.

PAYMENTS

Section 8.01Upfront Payment.  Within [***] following the Effective Date, and
receipt of an invoice therefor, Arctic Vision shall pay Clearside a one-time,
non-refundable, non-creditable upfront payment of Four Million Dollars
($4,000,000), by wire transfer.

Section 8.02Payment Upon Completion of Technology Sharing.  Within [***]
following filing of the drug master file for the active pharmaceutical
ingredient of the Licensed Products with the NMPA, Arctic Vision shall pay
Clearside a further one-time, non-refundable, non-creditable payment of [***],
by wire transfer.  Within [***] following Clearside’s provision to Arctic Vision
of documents which are to be provided within [***] following NDA resubmission
and set forth on Exhibits B(i) and B(ii), Arctic Vision shall pay Clearside a
further one-time, non-refundable, non-creditable payment of [***], by wire
transfer; provided that, Clearside shall be deemed to have provided to Arctic
Vision the documents set forth on Exhibits B(i) and B(ii) upon the earlier of:
[***].

Section 8.03Payment Upon LICENSED PRODUCT FDA Approval.  Within [***] following
the FDA’s approval of the marketing of XIPERE in the United States, and receipt
of an invoice therefor, Arctic Vision shall pay Clearside a further one-time,
non-refundable, non-creditable payment of [***], by wire transfer.  For clarity,
Arctic Vision shall pay Clearside non-refundable and non-creditable payments
totaling no more than [***].

Section 8.04Development Milestone Payments.

(a)Arctic Vision shall make the one-time milestone payments to Clearside set
forth in the table below no later than [***]after the earliest date on which the
corresponding milestone event has been achieved by any Arctic Vision Entity with
respect to the first Licensed Product to achieve such milestone event.



24

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Milestone Event

 

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

(b)The milestone payments set forth in rows (i) through (v) above shall be
payable only once, upon the first achievement of such milestone event by the
first Licensed Product to achieve such event. In the event [***] is achieved
without the achievement of [***], then the milestone payment associated with
[***] shall become due and payable at the same time that the [***] payment is
due.

(c)Upon achievement by any Arctic Vision Entity of any of the milestone events
listed above, Arctic Vision shall promptly (but in no event more than [***]
after such achievement) notify Clearside of such achievement.

Section 8.05Sales Milestone Payments.  Arctic Vision shall pay to Clearside the
following amounts after the first achievement of aggregate Net Sales of all
Licensed Products in the Territory in a calendar year that meet or exceed the
minimum annual Net Sales thresholds set forth below, which payment shall be made
no later than [***] after the end of the calendar quarter in which the
applicable threshold(s) is(are) met or exceeded:

Annual Net Sales Threshold

 

Payment Amount

[***]

[***]

[***]

[***]

Each milestone payment in this Section 8.05 (Sales Milestone Payments) shall be
payable only once upon the first achievement of such milestone in a given
calendar year and no amounts shall be due for subsequent or repeated
achievements of such milestone in subsequent calendar years.  For clarity, the
Net Sales of all Licensed Products in a calendar year shall be aggregated for
purposes of determining whether any milestone in the table above has been
met.  If more than one of the milestones set forth in the table above are first
achieved in a single calendar year, then Arctic Vision shall pay to Clearside in
such calendar year all of the payments corresponding to all of the milestones
achieved in such calendar year under this Section 8.05 (Sales Milestone
Payments).

Section 8.06Royalties.

25

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)Subject to the remainder of this Section 8.06 (Royalties), Arctic Vision
shall pay Clearside the following royalties on aggregate Net Sales of all
Licensed Products, at an incremental royalty rate determined by aggregate annual
Net Sales of all Licensed Products in each calendar year during the Term in the
Territory:

Portion of Annual Net Sales of all
Licensed Products

Royalty Rate

[***]

10%

[***]

12%

(b)Running royalties paid by Arctic Vision under this Section 8.06 (Royalties)
shall be paid on a Licensed Product-by-Licensed Product and
Jurisdiction-by-Jurisdiction basis until the latest of (i) the expiration of the
last-to-expire Valid Claim in the Clearside Patent Rights that Covers such
Licensed Product, (ii) expiration of marketing or regulatory exclusivity with
respect to such Licensed Product in such Jurisdiction, or (iii) ten (10) years
from the First Commercial Sale of such Licensed Product in the Field in such
Jurisdiction (each, a “Royalty Term”); provided that, [***].  Following the
expiration of the Royalty Term with respect to a particular Licensed Product in
the Field in a Jurisdiction (but not following an earlier termination of this
Agreement), the licenses granted by Clearside to Arctic Vision pursuant to
Section 2.01(a) with respect to such Licensed Product in the Field in such
Jurisdiction shall be perpetual, irrevocable, fully-paid and royalty-free, but
Net Sales of such Licensed Product shall continue to be included in the
aggregate Net Sales calculation in Section 8.06(a) or for the purposes of
Section 8.05 (Sales Milestones Payments).

(c)Notwithstanding the provisions of Section 8.06(a), on a
Jurisdiction-by-Jurisdiction and [***] basis, during any period in such
Jurisdiction in which there is [***] in such Jurisdiction, Arctic Vision shall
pay royalty rates for sales of such Licensed Product in such Jurisdiction that
shall be set at [***] of the applicable royalty rate determined in accordance
with Section 8.06(a).

(d)In the event that Arctic Vision obtains, after the Effective Date, a license
under, or other rights to, Patent Rights or Know-How from any Third Party(ies)
(other than pursuant to Section 2.03 (In-License Agreements)) that are necessary
in order to Commercialize a given Licensed Product in the Field in a given
Jurisdiction and on a [***] basis, [***] actually paid under such Third Party
licenses by Arctic Vision or its Affiliates specifically for sales of such
Licensed Product in the Field in such Jurisdiction shall be creditable against
the royalty payments due to Clearside by Arctic Vision for sales of such
Licensed Product in such Jurisdiction.

(e)Notwithstanding the foregoing, in no event shall the royalty payments
otherwise owed to Clearside under Section 8.06(a) be reduced below [***] in
[***] during the Royalty Term.

Section 8.07Royalty Payments and Reports.

26

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)On a Licensed Product-by-Licensed Product and Jurisdiction-by-Jurisdiction
basis, until the expiration of the Royalty Term with respect to such Licensed
Product in such Jurisdiction, Arctic Vision agrees to provide [***] written
reports to Clearside within [***] after the end of each [***], covering all Net
Sales of such Licensed Product in such Jurisdiction by any Arctic Vision Entity,
each such written report stating for the period in question the amount of gross
sales and Net Sales of each Licensed Product in each Jurisdiction in the
Territory during the applicable [***] (including such amounts expressed in local
currency and as converted to Dollars) and a calculation of the amount of royalty
payment due on such Net Sales for such [***].

(b)Arctic Vision shall make the royalty payments due hereunder within [***]
after the end of each [***].

Section 8.08Recordkeeping.

(a)Each Arctic Vision Entity shall keep accurate records of Licensed Products
that are made, used or sold under this Agreement, in accordance with the
Accounting Standards consistently applied, for a period of at least [***] after
the end of the calendar year to which the records relate, setting forth the
sales of Licensed Products in sufficient detail to enable royalties and other
amounts payable to Clearside hereunder to be determined.  Each Arctic Vision
Entity further agrees to permit its books and records to be examined (i) by an
independent accounting firm selected by Clearside and reasonably acceptable to
Arctic Vision no more than [***] per calendar year, and (ii) by an independent
certified public accountant selected by [***] no more than [***] per calendar
year, to verify any reports and payments delivered under this Agreement during
the [***], upon reasonable notice (which shall be no less than [***] prior
notice) and during regular business hours and subject to a reasonable
confidentiality agreement.  The Parties shall reconcile any underpayment or
overpayment within [***] after the accounting firm delivers the results of any
audit.  Such examination is to be made at the expense of Clearside, except in
the event that the results of the audit reveal an underpayment by Arctic Vision
of [***] or more during the period being audited, in which case reasonable audit
fees for such examination shall be paid by Arctic Vision.

Section 8.09Currency Conversion.  Wherever it is necessary to convert currencies
for Net Sales invoiced in a currency other than the Dollar, such conversion
shall be made into Dollars at the conversion rate existing in the United States
(as reported in the Wall Street Journal) on the last Business Day of the
applicable calendar quarter or, if such rate is unavailable, a substitute
therefor reasonably selected by Clearside.  All payments due to Clearside under
this Agreement shall be made without deduction of exchange, collection or other
charges.  Once the amount of Net Sales paid to Clearside in respect of a
particular calendar quarter has been converted into Dollars, such amount of
Dollars shall be used for the purpose of calculating the total amount of Net
Sales during the calendar year that includes such calendar quarter.

Section 8.10Methods of Payment.  All payments due to Clearside under this
Agreement shall be made by Arctic Vision in U.S. Dollars by wire transfer to a
bank account of Clearside.

Section 8.11Taxes.

27

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)General. The milestones, royalties and other amounts payable by Arctic Vision
to Clearside pursuant to this Agreement (each, a “Payment”) will be paid free
and clear of any and all taxes, except for any withholding taxes required by
applicable Law.  Except as provided in this Section 8.11 (Taxes), Clearside will
be solely responsible for paying any and all taxes (other than withholding taxes
required by applicable Law to be deducted from Payments and remitted by Arctic
Vision) levied on account of, or measured in whole or in part by reference to,
any Payments it receives.  Arctic Vision will deduct or withhold from the
Payments any taxes that it is required by applicable Law to deduct or
withhold.  Notwithstanding the foregoing, if Clearside is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Arctic Vision or the appropriate
governmental authority (with the assistance of Arctic Vision to the extent that
this is reasonably required and is expressly requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Arctic Vision of its obligation to withhold such tax and Arctic Vision
will apply the reduced rate of withholding or dispense with withholding, as the
case may be; provided that Arctic Vision has received evidence, in a form
reasonably satisfactory to Arctic Vision, of Clearside’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least [***] prior to the time that the Payments are due.  If,
in accordance with the foregoing, Arctic Vision withholds any amount, it will
pay to Clearside the balance when due, make timely payment to the proper taxing
authority of the withheld amount and send to Clearside proof of such payment
within [***] following such payment.

(b)Withholding Tax Action.  If any Payment is subject to a deduction or
withholding of tax that arises as a result of any action taken by Arctic Vision
or its Affiliates or successors, including an assignment of this Agreement as
permitted under Article XVI (Assignment and Acquisitions), as a result of which
(i) the payment arises in a territory other than the Territory, (ii) there is a
change in the tax residency of Arctic Vision, or (iii) the payments arise or are
deemed to arise through a branch of Arctic Vision in a territory other than the
Territory, and such action has the effect of increasing the amount of tax
deducted or withheld (each, an “Withholding Tax Action”), then notwithstanding
Section 8.11(a), the payment by Arctic Vision (in respect of which such
deduction or withholding of tax is required to be made) shall be increased by
the amount necessary to ensure that Clearside receives an amount equal to the
same amount that it would have received had no Withholding Tax Action occur.

Section 8.12Invoices.  Clearside acknowledges that, other than royalty payments,
Arctic Vision requires invoices for all payments due under this Agreement, which
invoices may be delivered by email to [***] (which email address may be changed
by Arctic Vision from time to time upon written notice to Clearside), with a
hard copy confirmed by mailing to:

Arctic Vision (Hong Kong) Limited

23/F Nan Fung Tower 88

Connaught Road C & 173 Des Voeux Road C

Central HK

 

28

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(which addresses may be changed by Arctic Vision from time to time upon written
notice to Clearside).

Section 8.13Late Payments. If Clearside does not receive payment of any sum due
to it on or before the due date therefor, simple interest shall thereafter
accrue on the sum due to Clearside from the due date until the date of payment
at [***] or the maximum applicable legal rate, if less. The interest payment
shall be due from the day the original payment was due until the day that the
payment was received by Clearside; provided, that, with respect to any disputed
payments, no interest payment shall be due until such dispute is resolved and
the interest which shall be payable thereon shall be based on the
finally-resolved amount of such payment, calculated from the original date on
which the disputed payment was due through the date on which payment is actually
made.

Article IX.

INTELLECTUAL PROPERTY

Section 9.01Ownership.

(a)Ownership of the Clearside Technology shall remain vested at all times in
Clearside.

(b)Ownership of the Arctic Vision Technology shall remain vested at all times in
Arctic Vision.

(c)Each Party shall own all Inventions that are made solely by it and its
Affiliates or sublicensees during the performance of activities under this
Agreement (“Sole Inventions”).  The Parties shall jointly own all Inventions
that are made jointly by or on behalf of both Parties or their Affiliates or
(sub)licensees (“Joint Inventions”).  Patents claiming the Joint Inventions are
“Joint Patents.”  Each Party owns an undivided half interest in the Joint
Inventions, and neither Party shall be entitled to practice, license, assign
(its respective interest only) or otherwise exploit the Joint Inventions and
Joint Patents in any Jurisdiction or in the Territory without the prior written
consent from the other Party.  Notwithstanding the foregoing, any and all
Inventions directed to the Clearside Device, including any improvements thereto,
shall be owned solely and exclusively by Clearside, without regard to the
inventorship thereof, and Arctic Vision shall, and hereby does, assign to
Clearside any and all of its interest in and to such Inventions, together with
all intellectual property rights therein.  “Inventions” shall mean any
inventions made by a Party (either solely or jointly), its Affiliates or
(sub)licensees, or on behalf of any of the foregoing entities by their
respective employees, agents, and independent contractors during the performance
of activities under this Agreement.

(d)For purposes of determination of ownership hereunder, inventorship shall be
determined according to United States patent Laws.

Section 9.02Prosecution of Patent Rights.

29

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)[***].  The [***] will be responsible for filing for, prosecution and
maintenance of the [***] in accordance with the terms of the [***].  Clearside
will provide Arctic Vision with all information that is provided to Clearside by
the [***] with respect to the [***] in the Territory with sufficient time for
Arctic Vision to review and comment thereon.  If Clearside and [***] elect not
to continue to seek or maintain any [***] in the Territory, then: (a) to the
extent Arctic Vision is the sole exclusive sublicensee of such [***], Clearside
will provide Arctic Vision with timely notice and will provide Arctic Vision
with a reasonable opportunity to assume responsibility for the continued
prosecution and maintenance of such [***], or (b) to the extent Arctic Vision is
not the sole exclusive sublicensee of such [***], Clearside will provide Arctic
Vision with timely notice and Arctic Vision and the other exclusive licensees
will negotiate in good faith regarding the assumption of responsibility for the
continued prosecution and maintenance of such [***].

(b)For any Clearside Patent Rights not covered by Section 9.02(a), this Section
9.02(b) will apply.  Clearside has the first right, at its discretion and using
counsel it selects, to prepare, file, prosecute and maintain all Clearside
Patent Rights covering a Licensed Product in Clearside’s name in the
Territory.  Clearside will: (i) instruct such patent counsel to provide Arctic
Vision with copies of all filings and formal correspondences relating to such
Clearside Patent Rights in the Territory and (ii) keep Arctic Vision advised of
the status of actual and prospective patent filings related to a License Product
in the Territory.  Clearside will give Arctic Vision the opportunity to provide
and will reasonably consider comments on the preparation, filing, prosecution
and maintenance of the Clearside Patent Rights covering a Licensed Product in
the Territory.  Each Party will treat any consultation regarding the
preparation, filing, prosecution and maintenance of such Clearside Patent
Rights, along with any information disclosed by each Party in connection
therewith (including any information concerning patent expenses), as
Confidential Information.  If Clearside elects not to continue to seek or
maintain any Clearside Patent Rights covering a Licensed Product in the
Territory, then: (A) to the extent Arctic Vision is the sole exclusive licensee
of such Clearside Patent Rights, Clearside will provide Arctic Vision with
timely notice and will provide Arctic Vision with a reasonable opportunity to
assume responsibility for the continued prosecution and maintenance of such
Clearside Patent Rights, or (B) to the extent Arctic Vision is not the sole
exclusive licensee of such Clearside Patent Rights, Clearside will provide
Arctic Vision with timely notice and Arctic Vision and the other exclusive
licensees will negotiate in good faith regarding the assumption of
responsibility for the continued prosecution and maintenance of such Clearside
Patent Rights.

(c)In preparing, filing, prosecuting and maintaining any Patent Right, in no
event shall either Party take any position that is contrary to or detrimental to
the scope or enforceability of any Patent Rights belonging to the other Party
within the scope of this Agreement.

Section 9.03Enforcement and Defense.

(a)If either Party becomes aware of any Third Party activity, including any
Development activity (whether or not an exemption from infringement liability
for such Development activity is available under applicable Law), that infringes
(or that is directed to the Development of a product that would infringe) a
Clearside Patent Right or Arctic Vision Patent

30

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Right, then the Party becoming aware of such activity shall give prompt written
notice to the other Party regarding such alleged infringement or
misappropriation (collectively, “Infringement Activity”).

(b)[***] shall have the first right, but not the obligation, to control and
attempt to resolve any Infringement Activity related to the product-specific
Clearside Patent Rights in the Territory by commercially appropriate steps
[***], including the filing of an infringement or misappropriation suit using
counsel of its own choice.  [***] shall have the first right, but not the
obligation, to control and attempt to resolve any Infringement Activity related
to the other Clearside Patent Rights in the Territory by commercially
appropriate steps [***], including the filing of an infringement or
misappropriation suit using counsel of its own choice.  [***] shall (i) keep
[***] reasonably informed regarding such infringement or misappropriation suit
(including by providing [***] with drafts of each filing within a reasonable
period before the deadline for such filing and promptly providing [***] with
copies of all final filings and correspondence), (ii) consult with [***] on such
infringement or misappropriation suit, and (iii) consider in good faith all
comments from [***] regarding such infringement or misappropriation suit and
incorporate all reasonable comments or suggested changes proposed by [***],
except any comments or suggested changes that would reasonably be expected to
have a negative impact on [***].  [***] shall be [***] in connection with such
infringement or misappropriation suit.  If [***] fails to resolve such
Infringement Activity in the Territory, or to initiate a suit with respect
thereto by the date that is [***] before any deadline for taking action to avoid
any loss of material enforcement rights or remedies, then, [***] may, subject to
the following sentence, have the right, but not the obligation, to attempt to
resolve such Infringement Activity by commercially appropriate steps [***],
including the filing of an infringement or misappropriation suit using counsel
of its own choice.  In the circumstance where [***] has the right to resolve
such Infringement Activity: [***].

(c)Any amounts recovered by a Party as a result of an action pursuant to Section
9.03(b), whether by settlement or judgment, shall be [***].

(d)In any event, at the request and expense of the Party bringing an
infringement or misappropriation action under Section 9.03(b), the other Party
shall provide reasonable assistance in any such action (including entering into
a common interest agreement if reasonably deemed necessary by any Party) and be
joined as a party to the suit if necessary for the initiating or defending Party
to bring or continue such suit.  Neither Party may settle any action or
proceeding brought under Section 9.03(b), or knowingly take any other action in
the course thereof, in a manner that materially adversely affects the other
Party’s interest in any Clearside Patent Rights or Arctic Vision Patent Rights
without the written consent of such other Party.  Each Party shall always have
the right to be represented by counsel of its own selection and its own expense
in any suit or other action instituted by the other Party pursuant to Section
9.03(b).

Section 9.04Defense of Third Party Infringement and Misappropriation Claims.

(a)If a Third Party asserts that a Patent Right or other right Controlled by it
in the Territory is infringed or misappropriated by a Party’s activities under
this Agreement or a Party becomes aware of a Patent Right or other right that
might form the basis for such a claim, the Party

31

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

first obtaining knowledge of such a claim or such potential claim shall
immediately provide the other Party with notice thereof and the related facts in
reasonable detail.  The Parties shall discuss what commercially appropriate
steps, if any, to take to avoid infringement or misappropriation of said Third
Party Patent Right or other right controlled by such Third Party in the
Territory.

(b)If a Third Party asserts that a Patent Right or other right Controlled by it
in the Territory is infringed or misappropriated by a Party’s activities under
this Agreement, then such Party shall have the first right, but not the
obligation, to defend against such assertion and, at such Party’s request and
expense, the other Party will provide reasonable assistance in defending against
such Third Party assertion.  Such Party shall keep the other Party reasonably
informed regarding such assertion and such defense.

Section 9.05Patent Term Extensions.  Arctic Vision shall have the first right to
select the appropriate Clearside Patent Rights for filing to obtain any
available patent term extensions, including supplementary protection
certificates and any other extensions that are now available or become available
in the future, based on Regulatory Approvals for Licensed Products in the Field
in the Territory.  Each Party shall cooperate with the other Party in gaining
any such patent term extensions, including by signing all necessary papers.  If
Arctic Vision elects not to, or is unable to, file to obtain any patent term
extension described in this Section 9.05 (Patent Term Extensions), it shall give
Clearside prompt notice thereof, and, in such cases, shall permit Clearside
[***] to take such actions itself.

Section 9.06[***].  All licenses and other rights granted to Arctic Vision with
respect to the [***] under this Agreement are subject to the rights and
obligations of Clearside under the [***] and Arctic Vision shall comply with
such provisions applicable to the rights granted to Arctic Vision hereunder in
all material respects.  Clearside may not amend the [***] in a manner that
diminishes the rights granted under this Agreement or that places material
obligations on Arctic Vision that are not expressly included in this Agreement
without Arctic Vision’s prior written consent.  For the avoidance of doubt,
Arctic Vision is not and shall not be obligated to make any payments to [***]
under the [***], except to the extent that Arctic Vision becomes a direct
licensee pursuant to Section 2.5.5 thereof.  With respect to the [***], the
license granted to Arctic Vision under Section 2.01(a) is subject to [***]
right, on behalf of itself, its employees and research collaborators, to make,
have made, use, import, and transfer products Covered by the [***] and practice
the “Licensed Technology” as defined in the [***] for research, educational and
non-commercial and humanitarian clinical purposes.

Article X.

ADVERSE DRUG EVENTS AND REPORTS

Section 10.01Complaints.  Each Party shall maintain a record of all non-medical
and medical product-related complaints it receives with respect to any Licensed
Product.  Each Party shall notify the other Party of any such complaint received
by it in sufficient detail and in accordance with the timeframes and procedures
for reporting established by the Parties within the Safety Data Exchange
Agreement and the quality agreement, and in any event in sufficient time

32

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

to allow each Clearside Entity and their respective sublicensees ([***]) and
each Arctic Vision Entity to comply with any and all regulatory requirements
imposed upon it, including in accordance with International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use (“ICH”) guidelines.  The Party that holds the applicable Regulatory
Filing(s) in a particular country or jurisdiction shall investigate and respond
to all such complaints in such country or jurisdiction with respect to any
Licensed Product as soon as reasonably practicable.  All such responses shall be
made in accordance with the procedures established pursuant to ICH, FDA, EMA,
NMPA and other applicable guidelines.  The Party responsible for responding to
such complaint shall promptly provide the other Party a copy of any such
response.

Section 10.02Adverse Drug Events.  Within [***] of the Effective Date, both
Parties shall develop and agree to the worldwide safety and pharmacovigilance
procedures for the Parties with respect to the Product, such as safety data
sharing and exchange, and adverse events reporting, in a written agreement (the
“Safety Data Exchange Agreement”).  Such agreement shall describe the
coordination of collection, investigation, reporting, and exchange of
information concerning adverse events or any other important safety information,
and Product quality and Product complaints involving adverse events, sufficient
to permit each Party, its Affiliates, or Sublicensees to comply with its legal
obligations.  The Parties shall promptly update the Safety Agreement if required
by changes in Applicable Law.  Each Party shall comply with its respective
obligations under the Safety Agreement and shall cause its Affiliates and
Sublicensees to comply with such obligations.

Article XI.

REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 11.01Mutual Representations and Warranties.  Each of Arctic Vision and
Clearside hereby represents and warrants to the other Party as of the Effective
Date that:

(a)it is a corporation or entity duly organized and validly existing under the
Laws of the state, municipality, province, administrative division or other
jurisdiction of its incorporation or formation;

(b)the execution, delivery and performance of this Agreement by it has been duly
authorized by all requisite corporate action;

(c)it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and such performance does not conflict with
or constitute a breach of any of its agreements with any Third Party;

(d)it has the right to grant the rights and licenses described in this
Agreement;

(e)it has not made any commitment to any Third Party in conflict with the rights
granted by it hereunder;

33

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(f)to its knowledge, no consent, approval or agreement of any person or
Governmental Authority is required to be obtained in connection with the
execution and delivery of this Agreement;

(g)[***]; and

(h)it has not been debarred by the FDA, is not the subject of a conviction
described in Section 306 of the FD&C Act, and is not subject to any similar
sanction of any other Governmental Authority outside of the U.S., and neither it
nor any of its Affiliates has used, in any capacity, any person or entity who
either has been debarred by the FDA, is the subject of a conviction described in
Section 306 of the FD&C Act or is subject to any such similar sanction inside or
outside of the U.S.

Section 11.02Mutual Covenants.  Each of Arctic Vision and Clearside hereby
covenants to the other Party that:

(a)it will not engage, in any capacity in connection with this Agreement or any
ancillary agreement, any person or entity who either has been debarred by the
FDA, is the subject of a conviction described in Section 306 of the FD&C Act or
is subject to any similar sanction inside or outside of the U.S., and such Party
shall inform the other Party in writing promptly if such Party or any person or
entity engaged by such Party who is performing services under this Agreement, or
any ancillary agreement, is debarred or is the subject of a conviction described
in Section 306 of the FD&C Act or any similar sanction inside or outside of the
U.S., or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to such Party’s knowledge, is threatened, relating to
any such debarment or conviction of a Party, any of its Affiliates or any such
person or entity performing services hereunder or thereunder;

(b)during the Term, it will not make any commitment to any Third Party in
conflict with the rights granted by it hereunder; and

(c)it will comply with all applicable Laws in performing its activities
hereunder.

Section 11.03Additional Clearside Warranties.  Clearside hereby represents and
warrants to Arctic Vision as of the Effective Date that:

(a)to Clearside’s knowledge, Exhibit A contains a list of all Patent Rights that
are Controlled by Clearside as of the Effective Date and Cover (i) Development
or Commercialization of the Licensed Products as they exist on the Effective
Date in the Field in the Territory or (ii) the Manufacture in the Territory of
Licensed Product as they exist on the Effective Date, in each case ((i) and
(ii)) in accordance with this Agreement;

(b)all of the issued Patent Rights on Exhibit A are in full force and effect,
and, to Clearside’s knowledge, are not invalid or unenforceable, in whole or in
part;

34

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(c)to Clearside’s knowledge, Clearside is unaware of any challenge in the
Territory to the validity or enforceability of any of the Clearside Patent
Rights listed in Exhibit A;

(d)to Clearside’s knowledge, no Third Party is infringing or misappropriating
any Clearside Technology in the Field in the Territory in derogation of the
rights granted to Arctic Vision in this Agreement;

(e)Other than the SVB Security Interest, the REGENXBIO Agreement and the Aura
Agreement, Clearside and its Affiliates have not, prior to the Effective Date,
assigned, transferred, conveyed or otherwise encumbered their right, title and
interest in any Clearside Technology within the Territory;

(f)neither Clearside nor any of its Affiliates has received any written
notification from a Third Party that the research, development, manufacture,
use, sale or import of Licensed Products in the Territory would infringe or
misappropriate the Patent Rights or Know-How owned or controlled by such Third
Party;

(g)to Clearside’s knowledge, Clearside has not received written notice of any
investigations, inquiries, actions or other proceedings pending before or
threatened by any Regulatory Authority or other Governmental Authority in the
Territory with respect to the Licensed Products in the Territory arising from
any action or default by Clearside or any of its Affiliates or a Third Party
acting on behalf Clearside in the discovery or Development of the Licensed
Products; and

(h)[***].

Section 11.04Anti-Corruption.

(a)Anti-Corruption Provisions.  Each Party represents and warrants to the other
Party that such Party has not, directly or indirectly, offered, promised, paid,
authorized or given, and each Party agrees that such Party will not, in the
future, offer, promise, pay, authorize or give, money or anything of value,
directly or indirectly, to any Government Official (as defined below) or Other
Covered Party (as defined below) for the purpose, pertaining to this Agreement,
of: (i) influencing any act or decision of such Government Official or Other
Covered Party; (ii) inducing such Government Official or Other Covered Party to
do or omit to do an act in violation of a lawful duty; (iii) securing any
improper advantage; or (iv) inducing such Government Official or Other Covered
Party to influence the act or decision of a Governmental Authority, in order to
obtain or retain business, or direct business to, any person or entity, in any
way related to this Agreement.

For purposes of this Agreement: (A) “Government Official” means any official,
officer, employee or representative of: (1) any Governmental Authority; (2) any
public international organization or any department or agency thereof; or (3)
any company or other entity owned or controlled by any Governmental Authority;
and (B) “Other Covered Party” means any political party or party official, or
any candidate for political office.

35

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(b)Anti-Corruption Compliance.

(i)In performing under this Agreement, each Party, on behalf of itself, its
respective Affiliates and (in the case of Clearside) other Clearside Entities
and (in the case of Arctic Vision) other Arctic Vision Entities, agrees to
comply with all applicable anti-corruption Laws, including the Foreign Corrupt
Practices Act of 1977, as amended from time to time (“FCPA”) and all
anti-corruption Laws of the Territory.

(ii)Each Party represents and warrants to the other Party that such Party is not
aware of any Government Official or Other Covered Party having any financial
interest in the subject matter of this Agreement or in any way personally
benefiting, directly or indirectly, from this Agreement.

(iii)No Party, nor any Affiliate of any Party (and (in the case of Clearside) no
other Clearside Entity and (in the case of Arctic Vision) no other Arctic Vision
Entity), shall give, offer, promise or pay any political contribution or
charitable donation at the request of any Government Official or Other Covered
Party that is in any way related to this Agreement or any related activity.

(iv)Arctic Vision Entities shall in all cases, refrain from engaging in any
activities or conduct which would cause any Clearside Entity to be in violation
of the FCPA and any applicable anti-bribery Laws.  To the extent allowed by Law,
if any Arctic Vision Entity proposes to provide any information, data or
documentation to any governmental or regulatory authority in respect of the
Licensed Product that relates to or may result in a violation of the FCPA or any
applicable anti-bribery Law, it shall first obtain the prior written approval of
Clearside, which will not be unreasonably withheld, or shall provide such
information, data or documentation in accordance with Clearside’s written
instructions.

(v)Arctic Vision agrees that should it learn or have reason to know of: (i) any
payment, offer, or agreement to make a payment to a foreign official or
political party for the purpose of obtaining or retaining business or securing
any improper advantage for Clearside under this Agreement or otherwise, or (ii)
any other development during the Term that in any way makes inaccurate or
incomplete the representations, warranties and certifications of Arctic Vision
hereunder given or made as of the date hereof or at any time during the Term,
relating to the FCPA, Arctic Vision will immediately advise Clearside in writing
of such knowledge or suspicion and the entire basis known to Arctic Vision
therefor.

(vi)Notwithstanding any other provisions contained in this Agreement, Arctic
Vision agrees that full disclosure of information relating to a possible
violation of the FCPA or the existence and terms of this Agreement, including
the compensation provisions hereof, may be made at any time and for any reason
to the U.S. government and its agencies, and to whomsoever Clearside determines
has a legitimate need to know.

(vii)In the event that a Party violates the FCPA, any anti-corruption Law of the
Territory or any other applicable anti-corruption Law, or breaches any provision
in this Section

36

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

11.04 (Anti-Corruption), the other Party shall have the right to terminate this
Agreement pursuant to Section 14.03 (Termination for Breach).

Section 11.05Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE INTELLECTUAL
PROPERTY RIGHTS PROVIDED BY CLEARSIDE TO ARCTIC VISION HEREIN ARE PROVIDED “AS
IS” AND WITHOUT WARRANTY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH OF THE
PARTIES EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OR ENFORCEABILITY OF THEIR RESPECTIVE INTELLECTUAL
PROPERTY RIGHTS, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

Section 11.06Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, EXEMPLARY, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR DAMAGES FOR LOSS OF PROFIT OR LOST
OPPORTUNITY IN CONNECTION WITH THIS AGREEMENT, ITS PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER.  THE FOREGOING SHALL
NOT LIMIT (a) ANY INDEMNIFICATION OBLIGATIONS HEREUNDER OR (b) REMEDIES
AVAILABLE TO EITHER PARTY WITH RESPECT TO A BREACH OF Article XII
(CONFIDENTIALITY), OR (c) DAMAGES IN INSTANCES OF INTENTIONAL MISCONDUCT OR
FRAUD COMMITTED BY THE OTHER PARTY.

Article XII.

CONFIDENTIALITY

Section 12.01Generally.  During the Term and for a period of [***] thereafter,
each Party (a) shall maintain in confidence all Confidential Information of the
other Party or any of such Party’s Affiliates; (b) shall not use such
Confidential Information for any purpose except to fulfill its obligations or
exercise its rights (for the avoidance of doubt, including, with respect to
Clearside, the right to Commercialize the Licensed Products outside of the Field
or Territory (and inside of the Field and Territory after any termination of
this Agreement) and to Develop and Manufacture the Licensed Products in
accordance with this Agreement) under this Agreement; and (c) shall not disclose
such Confidential Information to anyone other than those of its Affiliates,
directors, investors, prospective investors, lenders, prospective lenders,
acquirers, prospective acquirers, licensees, prospective licensees,
sublicensees, prospective sublicensees, employees, consultants, financial or
legal advisors, or other agents or contractors (collectively, “Representatives”)
who are bound by written obligations of nondisclosure and non-use no less
stringent than those set forth in this Article XII (Confidentiality) and to whom
such disclosure, under this Agreement, is necessary in connection with the
fulfillment of such Party’s obligations or exercise of such Party’s rights under
this Agreement or in connection with bona fide financing or acquisition
activities.  Each Party shall (i) ensure that such Party’s Representatives who
receive

37

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

any of the other Party’s (or any of such Party’s Affiliates’) Confidential
Information comply with the obligations set forth in this Article XII
(Confidentiality) and (ii) be responsible for any breach of these obligations by
any of its Representatives who receive any of the other Party’s (or any of such
Party’s Affiliates’) Confidential Information.  Each Party shall notify the
other Party promptly on discovery of any unauthorized use or disclosure of the
other’s (or any of its Affiliates’) Confidential Information.

Section 12.02Exceptions.  The obligations of confidentiality, non-disclosure,
and non-use set forth in Section 12.01 (Generally) shall not apply to, and
“Confidential Information” shall exclude, any information to the extent the
receiving Party (the “Recipient”) can demonstrate that such information: (a) was
in the public domain or publicly available at the time of disclosure to the
Recipient or any of its Affiliates by the disclosing Party or any of its
Affiliates pursuant to this Agreement or the Confidentiality Agreement, or
thereafter entered the public domain or became publicly available, in each case
other than as a result of any action of the Recipient, or any of its
Representatives, in breach of this Agreement or the Confidentiality Agreement;
(b) was rightfully known by the Recipient or any of its Affiliates (as shown by
its written records) prior to the date of disclosure to the Recipient or any of
its Affiliates by the disclosing Party or any of its Affiliates pursuant to this
Agreement or the Confidentiality Agreement; (c) was received by the Recipient or
any of its Affiliates on an unrestricted basis from a Third Party rightfully in
possession of such information and not under a duty of confidentiality to the
disclosing Party or any of its Affiliates; or (d) was independently developed by
or for the Recipient or any of its Affiliates without reference to or reliance
on the Confidential Information of the other Party or any of its Affiliates (as
demonstrated by written records).

Section 12.03Permitted Disclosures.  Notwithstanding any other provision of this
Agreement, Recipient’s (or its Affiliates’) disclosure of the other Party’s (or
any of such Party’s Affiliates’) Confidential Information shall not be
prohibited if such disclosure: (a) is in response to a valid order of a court or
other Governmental Authority, including the rules and regulations promulgated by
the Securities and Exchange Commission (or similar foreign authority) or any
other Governmental Authority; (b) is otherwise required by applicable Law or
rules of a nationally or internationally recognized securities exchange or
Nasdaq or (c) is to patent offices in order to seek or obtain Patent Rights or
to Regulatory Authorities in order to seek or obtain approval to conduct
clinical trials or to gain Regulatory Approval with respect to the Licensed
Products as contemplated by this Agreement; provided that such disclosure may be
made only to the extent reasonably necessary to seek or obtain such Patent
Rights or Regulatory Approvals, and the Recipient (or its applicable
Affiliate(s)) shall use Commercially Reasonable Efforts to obtain confidential
treatment of such information.  If a Recipient is required to disclose
Confidential Information pursuant to Section 12.03(a) or Section 12.03(b), prior
to any disclosure the Recipient shall, to the extent legally permitted and
practicable, provide the disclosing Party with prior written notice of such
disclosure in order to permit the disclosing Party to seek a protective order or
other confidential treatment of such disclosing Party’s Confidential
Information.

Section 12.04Publicity.  The Parties will issue a joint press release in
connection with this Agreement.  The Parties recognize that each Party may from
time to time desire to issue press

38

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

releases and make other public statements or public disclosures in respect of
this Agreement, including the Development or Commercialization of Licensed
Products in the Territory (each, a “Public Statement”).  If Arctic Vision
desires to make a Public Statement, it shall provide Clearside a copy of such
Public Statement at least [***] prior to the date it desires to make such public
disclosure. Arctic Vision shall not issue a Public Statement without Clearside’s
prior written approval, which advance approval shall not be unreasonably
withheld, conditioned or delayed.  Clearside shall provide to Arctic Vision a
preliminary draft of any Public Statement that it intends to make on a global
basis with respect to Development of Licensed Products at least [***] in advance
of such public disclosure and shall provide a final draft of such Public
Statement at least [***] in advance of such public disclosure; provided that, if
such Public Statement includes data owned by Arctic Vision with respect to a
clinical study or pre-clinical research conducted by Arctic Vision in the
Territory, Clearside shall obtain Arctic Vision’s prior written approval to
include such data, which approval shall not be unreasonably withheld,
conditioned or delayed.  Once any public statement or public disclosure has been
approved in accordance with this Section 12.04 (Publicity), then the applicable
Party may appropriately communicate information contained in such permitted
statement or disclosure.  Notwithstanding anything to the contrary in this
Section 12.04 (Publicity), nothing in this Section 12.04 (Publicity) shall be
deemed to limit either Party’s rights under Section 12.03 (Permitted
Disclosures) or either Party’s ability to issue press releases or make other
public statements or public disclosures required by applicable Law or rules of a
nationally or internationally recognized securities exchange or Nasdaq.

Section 12.05Publications.  Clearside acknowledges Arctic Vision’s interest in
publishing certain key results of Arctic Vision’s Development and
Commercialization of Licensed Products in the Field in the Territory. Arctic
Vision recognizes the mutual interest in obtaining valid patent protection and
Clearside’s interest in protecting its proprietary information.  Consequently,
except for disclosures permitted pursuant to Section 12.02 (Exceptions), Section
12.03 (Permitted Disclosures) or Section 12.04 (Publicity), if Arctic Vision
wishes to make a publication or public presentation with respect to its
Development or Commercialization of Licensed Products in the Field in the
Territory, Arctic Vision shall deliver to Clearside a copy of the proposed
written publication or presentation at least [***] prior to submission for
publication or presentation. Clearside shall have the right (a) to require
modifications to the publication or presentation for patent or any other
business reasons, and Arctic Vision will remove all of Clearside’s Confidential
Information if requested by Clearside, and (b) to require a reasonable delay in
publication or presentation in order to protect patentable information.  If
Clearside requests a delay, then Arctic Vision shall delay submission or
presentation for a period of [***] (or such shorter period as may be mutually
agreed by the Parties) to enable Clearside to file patent applications
protecting Clearside’s rights in such information.

Section 12.06Injunctive Relief.  Each Party acknowledges and agrees that there
may be no adequate remedy at law for any breach of its obligations under this
Article XII (Confidentiality), that any such breach may result in irreparable
harm to the other Party and, therefore, that upon any such breach or any threat
thereof, such other Party may seek appropriate equitable relief in addition to
whatever remedies it might have at law, without the necessity of showing actual
damages.

39

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Article XIII.

INDEMNIFICATION

Section 13.01Indemnification by Clearside.  Clearside shall indemnify, hold
harmless and defend any Arctic Vision Entity, and their respective directors,
officers, and employees (the “Arctic Vision Indemnitees”) from and against any
and all Third Party suits, claims, actions, demands, liabilities, expenses,
costs, damages, deficiencies, obligations or losses (including reasonable
attorneys’ fees, court costs, witness fees, damages, judgments, fines and
amounts paid in settlement) (“Losses”) to the extent that such Losses arise out
of (a) any breach of this Agreement by Clearside, (b) the Development,
Manufacture or Commercialization of any Licensed Product by or on behalf of any
Clearside Entity or their sublicensees or (c) the negligence or willful
misconduct of any Clearside Indemnitee.  Notwithstanding the foregoing,
Clearside shall not have any obligation to indemnify the Arctic Vision
Indemnitees to the extent that the applicable Losses arise out of the negligence
or willful misconduct of any Arctic Vision Indemnitee or any breach of this
Agreement by Arctic Vision.

Section 13.02Indemnification by Arctic Vision.  Arctic Vision shall indemnify,
hold harmless and defend any Clearside Entity and any of their sublicensees, and
their respective directors, officers, and employees, and [***], and their heirs,
executors, administrators, successors and legal representatives (the “Clearside
Indemnitees”) from and against any and all Losses, to the extent that such
Losses arise out of (a) any breach of this Agreement by Arctic Vision, (b) the
Development, Manufacture or Commercialization of any Licensed Product by or on
behalf of any Arctic Vision Entity or their sublicensees or (c) the negligence
or willful misconduct of any Arctic Vision Indemnitee.  Notwithstanding the
foregoing, Arctic Vision shall not have any obligation to indemnify the
Clearside Indemnitees to the extent that the applicable Losses arise out of the
negligence or willful misconduct of any Clearside Indemnitee or any breach of
this Agreement by Clearside.

Section 13.03Procedure.  In the event of a claim by a Third Party against an
Arctic Vision Indemnitee or Clearside Indemnitee entitled to indemnification
under this Agreement (“Indemnified Party”), the Indemnified Party shall promptly
notify the Party obligated to provide such indemnification (“Indemnifying
Party”) in writing of the claim and the Indemnifying Party shall undertake and
solely manage and control, at its sole expense, the defense of the claim and its
settlement.  The Indemnified Party shall cooperate with the Indemnifying
Party.  The Indemnified Party may, at its option and expense, be represented in
any such action or proceeding by counsel of its choice.  The Indemnifying Party
shall not be liable for any litigation costs or expenses incurred by the
Indemnified Party without the Indemnifying Party’s written consent.  The
Indemnifying Party shall not settle any such claim unless such settlement fully
and unconditionally releases the Indemnified Party from all liability relating
thereto and does not impose any obligations on the Indemnified Party, unless the
Indemnified Party otherwise agrees in writing.   No Indemnified Party may settle
any claim for which it is being indemnified under this Agreement without the
Indemnifying Party’s prior written consent.

40

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 13.04Insurance.  Each Party will have and maintain, at its sole cost and
expense, adequate liability insurance (including product liability insurance,
clinical trial insurance employers liability, statutory Workers Compensation and
contractual liability) to protect against potential liabilities and risk arising
out of activities to be performed under this Agreement and any agreement related
hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the pharmaceutical industry
generally for the activities to be conducted by such Party under this
Agreement.  Without limiting the generality of the foregoing, such coverage
shall include [***].  Such insurance policy shall provide product liability
coverage and broad form contractual liability coverage for indemnification
obligations under this Agreement.  Each Party shall provide a copy of such
insurance policy to the other Party upon reasonable request.  Each Party shall
provide the other Party with written notice at least [***] prior to any
cancellation, non-renewal or material change in such insurance.  This Section
13.04 (Insurance) shall survive expiration or termination of this Agreement and
last until [***].  Following the Effective Date, upon Arctic Vision’s reasonable
request, Clearside shall [***].

Article XIV.

TERM AND TERMINATION

Section 14.01Term.  The term of this Agreement shall begin on the Effective Date
and, unless earlier terminated in accordance with the terms of this Article XIV
(Term and Termination), will expire upon the expiration of the last-to-expire
Royalty Term (the “Term”).

Section 14.02Termination at Will by Arctic Vision.  At any time, Arctic Vision
may terminate this Agreement for any or no reason upon [***].  Should Arctic
Vision exercise such termination right, it will not be entitled to a refund of
any amounts previously paid to Clearside.

Section 14.03Termination for Breach.  Subject to the terms and conditions of
this Section 14.03 (Termination for Breach), a Party (the “Non-Breaching Party”)
shall have the right, in addition to any other rights and remedies available to
such Party at law or in equity, to terminate this Agreement in the event the
other Party (the “Breaching Party”) is in material breach of its obligations
under this Agreement.  The Non-Breaching Party shall first provide written
notice to the Breaching Party, which notice shall identify with particularity
the alleged breach (the “Breach Notice”).  With respect to material breaches of
any payment provision hereunder, the Breaching Party shall have a period of
[***] after such Breach Notice is provided to cure such breach.  With respect to
all other breaches, the Breaching Party shall have a period of [***] after such
Breach Notice is provided to cure such breach.  If such breach is not cured
within the applicable period set forth above, the Non-Breaching Party may, at
its election, terminate this Agreement upon written notice to the Breaching
Party.  The waiver by either Party of any breach of any term or condition of
this Agreement shall not be deemed a waiver as to any subsequent or similar
breach.  For clarity, in cases of Clearside’s material breach, Arctic Vision
may, at its discretion, seek damage from Clearside pursuant to Section 15.01
(Arbitration) while retaining the license granted under this Agreement during
and after the arbitration proceeding.

41

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Section 14.04Termination for Bankruptcy and Rights in Bankruptcy.

(a)To the extent permitted under applicable Law, if, at any time during the
Term, an Event of Bankruptcy (as defined below) relating to either Party (the
“Bankrupt Party”) occurs, the other Party (the “Other Party”) shall have, in
addition to all other legal and equitable rights and remedies available to such
Party, the option to terminate this Agreement upon [***] written notice to the
Bankrupt Party.  It is agreed and understood that, if the Other Party does not
elect to terminate this Agreement upon the occurrence of an Event of Bankruptcy,
except as may otherwise be agreed with the trustee or receiver appointed to
manage the affairs of the Bankrupt Party, the Other Party shall continue to make
all payments required of it under this Agreement as if the Event of Bankruptcy
had not occurred, and the Bankrupt Party shall not have the right to terminate
any license granted herein.  The term “Event of Bankruptcy” means: (a) filing in
any court or agency pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of the Bankrupt
Party or of its assets or (b) being served with an involuntary petition against
the Bankrupt Party, filed in any insolvency proceeding, where such petition is
not dismissed within [***] after the filing thereof.

(b)All rights and licenses granted under or pursuant to this Agreement by Arctic
Vision and Clearside are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code.  The Parties agree that
the Parties, as sublicensees of such rights under this Agreement, shall retain
and may fully exercise all of their rights and elections under the U.S.
Bankruptcy Code or any analogous provisions in any other country or
jurisdiction.  The Parties further agree that, in the event of the commencement
of a bankruptcy proceeding by or against either Party under the U.S. Bankruptcy
Code or any analogous provisions in any other country or jurisdiction, the Party
hereto that is not a Party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non-subject Party’s possession, shall be promptly delivered to it
(i) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
elects to continue to perform all of its obligations under this Agreement or
(ii) if not delivered under clause (i) above, following the rejection of this
Agreement by or on behalf of the Party subject to such proceeding upon written
request therefor by the non-subject Party.

Section 14.05Termination for Patent Challenge.


42

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)Except to the extent the following is unenforceable under the laws of a
particular Jurisdiction, this Agreement shall terminate automatically in its
entirety immediately if any Arctic Vision Entity, individually or in association
with any other person or entity, commences a legal action challenging the
validity, enforceability or scope of any of the [***].

Section 14.06Effect of Termination.

(a)Termination at Will by Arctic Vision.  In the event of termination of this
Agreement at will by Arctic Vision under Section 14.02 (Termination at Will by
Arctic Vision), (i) all license grants in this agreement from Clearside to
Arctic Vision shall terminate, but the license granted from Arctic Vision to
Clearside shall survive; (ii) Arctic Vision shall assign and transfer to
Clearside all Regulatory Approvals, Regulatory Documents, and Trademarks
pertaining to (with respect to Trademarks, only those specific to) the Licensed
Product in the Territory; (iii) Arctic Vision shall conduct an orderly wind down
of its activities for the Licensed Product or transfer such activities to
Clearside or its designee; (iv) at Clearside’s request, Arctic Vision shall, to
the extent possible, assign to Clearside or its designee any Third Party
Agreements it entered into in connection with the Development, Manufacturing or
Commercialization of the Licensed Product; (v) Arctic Vision shall transfer to
Clearside all Know-How (including technical, clinical and commercial Know-How)
Developed by Arctic Vision in the Territory with respect to the Licensed
Product; and (vi) Arctic Vision shall remain responsible for all non-cancellable
Third Party obligations with respect to the Licensed Product.

(b)Termination by Arctic Vision for Clearside’s Material Breach or
Bankruptcy.  In the event of termination of this Agreement by Arctic Vision for
Clearside’s material breach under Section 14.03 (Termination for Breach) or
Clearside’s bankruptcy under Section 14.04 (Termination for Bankruptcy and
Rights in Bankruptcy), all license grants in this agreement from Clearside to
Arctic Vision and from Arctic Vision to Clearside shall terminate; provided that
if such termination occurs after Regulatory Approval in the Territory, the
license granted from Arctic Vision to Clearside shall survive and Clearside
shall pay Arctic Vision running royalties at the rate of [***] of annual Net
Sales of all Licensed Products sold by a Clearside Entity or sublicensee in the
Territory, on a Licensed Product-by-Licensed Product and
Jurisdiction-by-Jurisdiction basis, until the expiration of the last-to-expire
Valid Claim that Covers such Licensed Product in such Jurisdiction.

(c)Termination by Clearside for Arctic Vision’s Material Breach or
Bankruptcy.  In the event of termination of this Agreement by Clearside for
Arctic Vision’s material breach under Section 14.03 (Termination for Breach) or
Arctic Vision’s bankruptcy under Section 14.04 (Termination for Bankruptcy and
Rights in Bankruptcy), (i) all license grants in this agreement from Clearside
to Arctic Vision shall terminate, but the license granted from Arctic Vision to
Clearside shall survive; (ii) Arctic Vision shall assign and transfer to
Clearside all Regulatory Approvals, Regulatory Documents, and Trademarks
pertaining to (with respect to Trademarks, only those specific to) the Licensed
Product in the Territory; (iii) Arctic Vision shall conduct an orderly wind down
of its activities for the Licensed Product or transfer such activities to
Clearside or its designee; (iv) at Clearside’s request, Arctic Vision shall, to
the extent possible,

43

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

assign to Clearside or its designee any Third Party Agreements it entered into
in connection with the Development, Manufacturing or Commercialization of the
Licensed Product; (v) Arctic Vision shall transfer to Clearside all Know-How
(including technical, clinical and commercial Know-How) Developed by Arctic
Vision in the Territory with respect to the Licensed Product; and (vi) Arctic
Vision shall remain responsible for all non-cancellable Third Party obligations
with respect to the Licensed Product.

(d)[***].  If the [***] terminates for any reason, Arctic Vision shall, unless
this Agreement also terminates, from the effective date of such termination,
automatically become a direct licensee of [***] with respect to the rights
sublicensed to Arctic Vision by Clearside, provided Arctic Vision did not cause
the termination of the [***].  In such case, Arctic Vision agrees to comply with
all the terms of the [***] and assumes the responsibilities of Clearside
thereunder, to the extent applicable to the rights granted to Arctic Vision
under this Agreement.

Section 14.07Survival; Accrued Rights.  The following articles and sections of
this Agreement shall survive expiration or early termination for any reason:
Article I (Definitions), Article VIII (Payments) (solely to the extent any
payments became payable prior to the effective date of such expiration or
termination), Section 9.01 (Ownership), Section 11.06 (Limitation of Liability),
Article XII (Confidentiality), Section 13.01 (Indemnification by Clearside),
Section 13.02 (Indemnification by Arctic Vision), Section 13.03 (Procedure),
Section 14.06 (Effect of Termination), Section 14.07 (Survival; Accrued Rights),
Article XV (Dispute Resolution; Governing Law), Section 16.01 (Assignment)
(solely with respect to the last sentence in clause (a) and the entirety of
clause (b)) and Article XVII (Miscellaneous).  In any event, expiration or
termination of this Agreement shall not relieve either Party of any liability
which accrued hereunder prior to the effective date of such expiration or
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement, nor prejudice either Party’s right to obtain performance of any
obligation.

Article XV.

DISPUTE RESOLUTION; GOVERNING LAW

Section 15.01Arbitration.  Subject to Section 15.01(d), any disputes, claims or
controversies in connection with this Agreement, including any questions
regarding its formation, existence, validity, enforceability, performance,
interpretation, breach or termination, that are not resolved in accordance with
Article III (Governance) and are not subject to a Party’s final decision-making
authority in accordance with Article III (Governance) shall be referred to and
finally resolved by binding arbitration under the International Chamber of
Commerce Rules of Arbitration (the “Rules”), which rules are deemed to be
incorporated by reference into this Section 15.01 (Arbitration), in the manner
described below; provided that, prior to commencing of arbitration or other
legal proceedings with respect to any disputes, claims or controversies in
connection with this Agreement, the CEOs of both Parties shall discuss in good
faith such disputes, claims or controversies for at least [***].

44

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

(a)Arbitration Request.  If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution.  Any such dispute that is not to be resolved in accordance with
Section 15.01(d) shall be resolved in accordance with Section 15.01(c); and any
such dispute that relates to validity or enforceability of a Patent Right shall
be resolved in accordance with Section 15.01(d).

(b)Additional Issues.  Within [***] after the receipt of an Arbitration Request,
the other Party may, by written notice, add additional issues for resolution.

(c)General Arbitration Procedure for Disputes.  The seat of arbitration will be
in  [***], unless another venue is agreed upon by Parties, and it will be
conducted in the English language.  The arbitrators may not decide based on
equity.  Unless agreed by the Parties to choose a single common arbitrator, the
arbitration will be conducted by three arbitrators, one appointed by each Party,
according to the Rules.  The two arbitrators appointed by the Parties will by
mutual agreement appoint the third arbitrator, who will preside over the
arbitration.  Any dispute or omission regarding the appointment of the
arbitrators by the Parties, as well as the choice of the third arbitrator, will
be resolved by the International Chamber of Commerce (“ICC”).  The arbitral
award shall be final, definitive and binding on the Parties and their
successors.  The Parties reserve the right to apply to a competent judicial
court to obtain urgent remedies to protect rights before establishment of the
arbitration panel, without such recourse being considered as a waiver of
arbitration.  [***].  Nothing in this Agreement shall be deemed as preventing
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
the dispute as necessary to protect either Party’s name, Confidential
Information, Know-How, intellectual property rights or any other proprietary
right or otherwise to avoid irreparable harm.  If the issues in dispute involve
scientific or technical matters, any arbitrators chosen hereunder shall have
educational training or experience sufficient to demonstrate a reasonable level
of knowledge in the field of biotechnology and pharmaceuticals.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The Parties intend that each award rendered by an Arbitrator hereunder
shall be entitled to recognition and enforcement under the United Nations
Convention on the Recognition and Enforcement of Arbitral Awards (New York,
1958).

(d)Intellectual Property Disputes.  Unless otherwise agreed by the Parties, a
dispute between the Parties relating to the validity or enforceability of any
Patent Right shall not be subject to arbitration and shall be submitted to a
court or patent office of competent jurisdiction in the relevant country or
jurisdiction in which such patent was issued or, if not issued, in which the
underlying patent application was filed.

Section 15.02Choice of Law.  This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the Laws of England and Wales,
exclusive of its conflicts of laws principles.

Section 15.03Language.  This Agreement has been prepared in the English language
and the English language shall control its interpretation.  All consents,
notices, reports and other written

45

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

documents to be delivered or provided by a Party under this Agreement shall be
in the English language, and, in the event of any conflict between the
provisions of any document and the English language translation thereof, the
terms of the English language translation shall control.

Article XVI.

ASSIGNMENT AND ACQUISITIONS

Section 16.01Assignment.

(a)Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by either Party (and, for these purposes, a merger,
sale of assets, operation of law or other transaction shall be deemed an
assignment) without the prior written consent of the other
Party.  Notwithstanding the foregoing, either Party may, without the other
Party’s written consent, assign this Agreement and its rights and obligations
hereunder in whole or in part to (i) an Affiliate of such Party or (ii) a Third
Party that acquires, by or otherwise in connection with, a merger, sale of
assets or otherwise, all or substantially all of the business of such Party to
which the subject matter of this Agreement relates; provided that the assignee
agrees in writing to assume all of such Party’s obligations under this
Agreement.  The assigning Party will remain responsible for the performance by
its assignee of this Agreement or any obligations hereunder so assigned.

(b)The terms of this Agreement will be binding upon and will inure to the
benefit of the successors, heirs, administrators and permitted assigns of the
Parties.  Any purported assignment in violation of this Section 16.01
(Assignment) will be null and void ab initio.

Article XVII.

MISCELLANEOUS

Section 17.01Force Majeure.  If either Party shall be delayed, interrupted in or
prevented from the performance of any obligation hereunder by reason of force
majeure, which may include any act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, government action,
strike or labor differences, in each case outside of such Party’s reasonable
control, such Party shall not be liable to the other therefor, and the time for
performance of such obligation shall be extended for a period equal to the
duration of the force majeure which occasioned the delay, interruption or
prevention.  The Party invoking the force majeure rights of this Section 17.01
(Force Majeure) must notify the other Party by courier or overnight dispatch
(e.g., Federal Express) within a period of [***] of both the first and last day
of the force majeure unless the force majeure renders such notification
impossible, in which case notification will be made as soon as possible.  If the
delay resulting from the force majeure exceeds [***], the other Party may
terminate this Agreement immediately upon written notice to the Party invoking
the force majeure rights of this Section 17.01 (Force Majeure).

Section 17.02Entire Agreement.  This Agreement, together with the Exhibits and
Schedules attached hereto, constitutes the entire agreement between Clearside or
any of its

46

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Affiliates, on the one hand, and Arctic Vision or any of its Affiliates, on the
other hand, with respect to the subject matter hereof, supersedes all prior
understandings and writings between Clearside or any of its Affiliates, on the
one hand, and Arctic Vision or any of its Affiliates, on the other hand relating
to such subject matter, including the Confidentiality Agreement, and shall not
be modified, amended or (subject to Article XIV (Term and Termination))
terminated, except by another agreement in writing executed by the Parties.

Section 17.03Severability.  If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), it is mutually agreed
that this Agreement shall endure except for the Severed Clause.  The Parties
shall consult one another and use their reasonable efforts to agree upon a valid
and enforceable provision that is a reasonable substitute for the Severed Clause
in view of the intent of this Agreement.

Section 17.04Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be mailed by internationally recognized
express delivery service, or sent by facsimile or email and confirmed by
mailing, as follows (or to such other address as the Party to whom notice is to
be given may have furnished to the other Party in writing in accordance
herewith):

If to Clearside:

Clearside Biomedical, Inc.

900 North Point Parkway, Suite 200

Alpharetta, Georgia 30005 USA

Attn: CEO

 

With a copy to (which shall not constitute notice for purposes of this
Agreement):

Clearside Biomedical, Inc.

900 North Point Parkway, Suite 200

Alpharetta, Georgia 30005 USA

Attn: General Counsel

If to Arctic Vision:

Arctic Vision (Hong Kong) Limited

23/F Nan Fung Tower 88

Connaught Road C & 173 Des Voeux Road C

Central HK

Attn: CEO

With a copy to (which shall not constitute notice for purposes of this
Agreement):

47

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022

Attn: XXX

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered, (b) on receipt if sent by overnight courier or (c) on
receipt if sent by mail.

Section 17.05Agency.  Neither Party is, nor will be deemed to be a partner,
employee, agent or representative of the other Party for any purpose.  Each
Party is an independent contractor of the other Party.  Neither Party shall have
the authority to speak for, represent or obligate the other Party in any way
without prior written authority from the other Party.

Section 17.06No Waiver.  Any omission or delay by either Party at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof, by the other Party, shall not
constitute a waiver of such Party’s rights to the enforcement of any of its
rights under this Agreement.  Any waiver by a Party of a particular breach or
default by the other Party shall not operate or be construed as a waiver of any
subsequent breach or default by the other Party.

Section 17.07Cumulative Remedies.  Except as may be expressly set forth herein,
no remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law or in equity.

Section 17.08No Third Party Beneficiary Rights.  This Agreement is not intended
to and shall not be construed to give any Third Party any interest or rights
(including any third party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby, other
than (a) to the extent provided in Section 13.01 (Indemnification by Clearside),
the Arctic Vision Indemnitees and (b) to the extent provided in Section 13.02
(Indemnification by Arctic Vision), the Clearside Indemnitees.

Section 17.09Performance by Affiliates. Subject to Section 8.10 (Methods of
Payment), either Party may use one or more of its Affiliates to perform its
obligations and duties hereunder; provided that such Party so notifies the other
Party in writing and provided, further, that such Party shall remain liable
hereunder for the prompt payment and performance of all of its obligations
hereunder.

Section 17.10Counterparts.  This Agreement may be executed in counterparts, all
of which taken together shall be regarded as one and the same instrument.

Section 17.11Guaranty.  Arctic Vision Parent irrevocably guarantees the
performance of all obligations of Arctic Vision under this Agreement.  [***]
Arctic Vision Parent shall in any case remain responsible for such
performance.  Arctic Vision Parent acknowledges and agrees that this guarantee
is full and unconditional, and no release of Arctic Vision’s liabilities (other
than in

48

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

accordance with the terms of this Agreement), whether by decree in any
bankruptcy proceeding or otherwise, will affect the continuing validity and
enforceability of this guarantee.  If and each time that Arctic Vision fails to
make any undisputed payment when it is due under or pursuant to this Agreement,
Arctic Vision Parent must at Clearside’s request (without requiring Clearside
first to take steps against Arctic Vision) pay directly to Clearside the
relevant amount as if it were the principal obligor in respect of that amount.

[Signature page follows]

 

49

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Effective Date.

Clearside BIOMEDICAL, INC.

By:

/s/ George Lasezkay

 

 

 

Name:

George Lasezkay

 

 

 

Title:

Chief Executive Officer

 

 

ARCTIC VISION (HONG KONG) LIMITED

By:

/s/ Hoi Ti Wu

 

Name:

Hoi Ti Wu

 

Title:

Chief Executive Officer

 

ARCTIC VISION (CAYMAN) LIMITED  (solely for purposes of Section 17.11
(Guaranty))

 

By:

/s/ Hoi Ti Wu

 

Name:

Hoi Ti Wu

 

Title:

Chief Executive Officer

 

 

 

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit A

Licensed Patents

 

[***]




 

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Exhibit B

Technology Sharing

[***]

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------



Schedule 1.11

Clearside Device

[***]

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

 

Schedule 1.25

Development Plan

[***]

Certain information has been excluded from this agreement (indicated by “[***]”)
because such information (i) is not material and (ii) would be competitively
harmful if publicly disclosed.